The next item is the Council and Commission statements on Belarus – the political situation after the elections.
– Madam President, ladies and gentlemen, I wanted to be present here for this important debate today, because Parliament, in particular, needs to send out a strong signal regarding the depth of the concern the EU feels about the situation and developments in Belarus.
Of course, the Council has been devoting attention to Belarus not just since last Sunday, when the elections were held, but for a long time now. For some time, the Council has viewed with concern the situation in Belarus, in terms of human rights and their suppression, of the opposition, and of civil society. Indeed, that is why the Council took a large number of measures in the run-up to the elections, including, in particular, issuing a very clear reaction to the announcement by the Belarusian Government and President of their intention to take harsh measures against any demonstrators. The word ‘terrorists’ was even used, alongside talk of the death penalty, and the Council spoke out very clearly.
The conduct of the elections themselves unfortunately confirmed the negative expectations we had had as a result of past events, namely the curbing of the opposition and the suppression of freedom of expression, and meant that these were not free elections: this was confirmed, in particular, by the OSCE/ODIHR election observation mission, which said that the elections were not fair or free, nor did they meet OSCE standards. The Presidency immediately took a stance on the events in Belarus, and issued a statement on the subject as early as Monday, 20 March, at the General Affairs Council. The Council discussed the matter and expressed its opinion very clearly along the same lines as the OSCE/ODIHR statement subsequently issued that afternoon.
What is important now, of course, is the consequence of these events – how the EU should react. The Council believed that it was important first and foremost to react quickly and send out a signal. Once again, I am delighted at the speed with which Parliament, too, has set to work on this situation, to send out a political signal. In the days and weeks to come, the Council will carefully consider what specific measures can and should be taken to express our discontent with this situation, and also to influence future developments in the country.
In my opinion, this is why the situation is so difficult and why measures have to be considered carefully, because we do not want any steps we take to affect the people, or civil society. On the contrary, we must now seek to strengthen free society, or free civil society. We must look for ways to cooperate, ways to encourage the courageous people who are assembling, who are holding out there, and we must consider our further course of action. That is why the Council decided on Monday to join with the Commission for detailed deliberations on the form these measures could take.
It is very important that the present and future measures taken by the EU also have the support of the EU’s partners. A total of 40 countries endorsed the statement issued by the Presidency yesterday afternoon: that sends out a strong signal. This statement was endorsed by the candidate countries, and also the countries participating in the stabilisation and association process – Albania, Bosnia and Herzegovina, Serbia and Montenegro – the EFTA countries Iceland, Liechtenstein and Norway, and also Ukraine and Moldova. It is important to arrive at a broad consensus so that we can send out a clear signal on this.
We shall also have to engage in dialogue with Russia, of course – herein lies another key to the events. We must make it clear that Russia, too, has to endorse the common values of the European Union, that the four areas we are always talking of in connection with the partnership with Russia presuppose that Russia, too, adheres to the rules of democracy. Naturally, we shall also express this in our contact with Russia.
By way of conclusion, I should like to assure you that the Council takes this situation very seriously, that we are concerned about Belarus, which is the last country in Europe where human rights are not respected, and where there is no freedom of assembly or expression. We shall continue our active endeavours to improve this situation. As the Austrian Minister for Foreign Affairs commented after the elections ‘It will not always be winter in Minsk’.
Madam President, you must forgive my infringing the basic rules. I merely wish to take the liberty of protesting against our having this debate. At best, it can be characterised as a complete waste of time. Suddenly to agree at a few hours’ or minutes’ notice to debate a very important subject is clearly in breach of the Rules of Procedure. It is an important subject, but what we are now seeing is unusual complacency in a democratic context, reflected in reactions to the election in Belarus and to the oppression that has taken place. This is not a subject that can be debated at short notice. To do so is in breach of the Rules of Procedure, and I insist that we stop debating this subject and move on to the proper agenda.
Many thanks, Mr Krarup. The request to amend the agenda was announced yesterday; I assume that this was discussed in the groups. I announced the amendment of the agenda this morning, together with details of who had proposed the amendment, which groups were involved and the number of signatures received. No protests were forthcoming from the House. I am sure that the honourable Member will raise the matter in his group.
. Madam President, the recent elections in Belarus and the events on Sunday in the capital, Minsk, have clearly confirmed that President Lukashenko is determined to maintain his rule through whatever means. This is no surprise as it is a repressive regime which shows no tolerance for political competition. The bad news is that the President and the regime still enjoy some support among a significant proportion of the population. The peaceful demonstrations, however, have given evidence of the consolidation of pluralistic forces in the country; this is a positive development.
The initial report from the OSCE and the Office of Democratic Institutions and Human Rights concludes that the elections of 19 March clearly fail to meet OSCE criteria for democratic elections as a result of the disregard for the basic rights of freedom of assembly, association and expression; and owing to the arbitrary use of state power and widespread detentions, and problems with early vote-counting and tabulation processes.
In the light of these serious problems, the Commission considers that the presidential elections in Belarus were fundamentally flawed. This raises serious doubts as to whether the results of the elections truly reflect the will of the people of Belarus. The Commission also deplores the non-admittance of the announced and registered OSCE and EU observers, including Members of the European Parliament. We deplore the instigation of criminal cases against opposition members and the arrests of opposition activists and peaceful demonstrators. We urge the Belarusian authorities to release them immediately.
The Commission is now considering the issue of sanctions. It is important that we precisely target sanction measures against those individuals who are responsible for the fraudulent elections. We have to avoid hitting the population and we should make this clearly understood. The Commission will be fully involved in preparing such measures.
Looking now to the future, we must continue our efforts to support democratisation and civil society. We are finalising a proposal for our assistance strategy for 2007 onwards. In line with the Council conclusions, we will continue supporting democratisation through our different ways and means. We will also continue to support the needs of the population by targeting social and economic developments in Belarusian society. This can be done through our future European Neighbourhood Policy instruments. This type of support will allow us to combine contacts with middle-ranking officials to reduce the self-isolation of Belarus; cooperation with NGOs; and support directly benefiting the population, for example in the health sector, the environment or in the Chernobyl-affected area.
The current TV and radio programmes being broadcast to Belarus and supported by the European Community are an important contribution to democratisation and to the visibility of the European Union in Belarus. It is important that we get across to the Belarusian population both the considerable financial effort made by the EU and the potential benefits of the European Neighbourhood Policy. Through our assistance we will be keen to foster people-to-people contacts and we will seek maximum flexibility within the limits of our financial rules.
. Madam President, today’s debate is important. The decision to include this item on the agenda reflects very positively on the European Parliament. The speech made by the Commissioner today also reflects well on the European Commission. It seems that, for the first time in a long while, Parliament and the Commission are speaking the same language. This is a very good sign.
The Belarusians are expecting an expression of political solidarity from us. This is something for which Aleksander Milinkevich appealed when he made an appearance before Parliament a few months ago. He met Commissioner Ferrero-Waldner and Mr Solana and was acknowledged as a democratic partner by the political leaders of the European Union. Political solidarity is not just about making political declarations but also involves the need to revise the policies of our Union. This far-reaching revision process should aim to isolate the authorities in power without isolating Belarusian society. It should aim to support Belarusian society without supporting the authorities.
This House has long called for the actions taken by the Union to be intelligent and to introduce only those sanctions which will affect the regime’s officials, those responsible for the infringement of civil rights and democratic freedoms. We call for the list of those who are banned from entering the EU to be significantly extended. As the European Parliament delegation to Belarus, we have submitted the relevant document to Commissioner Ferrero-Waldner and Mr Solana. It is also very important to open the gates of the European Union to those Belarusians who cannot find a place in their own country, and it is vital to include the youth of Belarus who are currently excluded from universities for taking part in peace demonstrations in a special grant programme in the EU Member States. We owe this to our Belarusian partners.
. Madam President, if we look back to last Sunday, I think it is quite clear that the only fitting response to the elections that day in Belarus is one of emphatic condemnation.
Those elections were not free, they were not fair and the situation was, if anything, worse than it was during the presidential elections four years ago. I think it is also right and proper that the European Union should spell this out quite clearly and let our public know that we do not accept that a dictatorship should continue its grip on that country through elections of that kind.
That, of course, begs the question what we should do next. I share Mr Klich’s view that we need to look into how we can go on extending what we call smart sanctions.
We believe it makes no sense to develop sanctions that affect the people of that country; the most important thing we should do for them is to see if we can help raise awareness or make more room for pluralism in that country.
I think that the Council and Commission need to make it clear how that regime, after these elections, is to be characterised, and that we should use the same harsh words to describe it as the US. At least, there is then no doubt as to what we think of it.
I think that we should also look into the option of extending the role of the High Representative. Why not, indeed, appoint a special EU representative for Belarus?
As Mr Winkler said a moment ago, one core issue is, of course, the relationship with Russia. It is all well and good to have 40 signatures under an EU declaration – very good indeed – but one signature is missing. That signature is at the bottom of a telegram which Mr Putin sent Mr Lukashenko as early as Sunday, I believe, to congratulate him once again on the fantastic outcome, in which Mr Putin expresses the hope that he, together with Mr Lukashenko, can work on both countries’ further democratic development.
That is the situation we are facing. I hope that these issues will be raised at the G8 summit, but also maybe, and mainly, in the framework of the regular consultation between the European Union and Russia. I think it is of crucial importance for the EU to join forces with neighbouring countries such as Ukraine, but also with the United States, in order to further develop policy with a view to bringing about change in the country in question.
I also think that a more visible policy on our part would pay off at the moment. There has been so much media attention in all our countries about these elections that we should make use of the momentum it has created.
Finally, we will be holding a more extensive debate on this issue in Strasbourg in two weeks’ time, where we may be able to discuss in greater detail the action that the European Union could take, and so I would like to ask the Council one thing, and that is to present a sound programme and sound proposals to support the opposition and civil society in that country. I think that is really important: to look for more ways of giving the opposition the support that it needs and deserves, and it is probably the only way of securing change in that country. I take Mr Winkler’s view: winter cannot last forever in Minsk.
. Madam President, the Council and Commission have indicated their intention to enter into consultation about those sanctions and measures, and rightly so. I am quite frankly astonished that a plan of attack has not been prepared beforehand. After all, Belarus’ present plight does not come as a surprise to anyone.
Many examples of possible sanctions and measures have already been put forward, and I give my wholehearted support to such schemes as extending the visa ban for government representatives, flexible policy with low-cost visa for ordinary Belarusian citizens, freezing foreign assets, a better harmonisation of the European financial programmes to fit in with Belarus’ specific situation, and the list goes on.
Something that still, I think, remains underexposed, is Russia’s role in this whole affair, to which Mr Wiersma referred briefly just now. What is even more important is the role which the EU can, and indeed should, play in this connection. Just to remind you, Mr Putin congratulated Mr Lukashenko on his victory without as much as batting an eyelid. By doing so, he simply showed his disdain for the interim OSCE conclusions, and it is he who continues to oil the wheels of Belarus’ economy with cheap supplies of raw materials.
Is it not about time the Council and Commission entered into constructive dialogue with Putin? The President-in-Office of the Council said a moment ago that he takes it as read that a number of issues will be thrashed out in contacts with Russia. This may be a noble attempt, but not quite good enough yet. Surely it cannot be considered acceptable that Putin should continue his policy straight-faced and congratulate Lukashenko, while human rights are still blatantly being violated.
Or are we at risk, by adopting a stance that is totally clear, of creating a conflict with different priorities, such as securing the European energy supplies? It would be worth a lot to me if our own interests did not hijack the ideals on which the EU is based.
. – Madam President, the matter of primary importance as far as I am concerned is that the message is clear, that is, the message from all the European institutions that these elections were a farce. There is no credible proof of Mr Lukashenko’s claim to have won the election. He has held on to power by means of fraud. That is the truth of the matter.
The people are being taken in less and less by this deception; otherwise, tens of thousands of them would not have assembled in October Square on the evening of Sunday’s elections in spite of threats by President Lukashenko and the secret services. These people in October Square are our great hope in Belarus, and so I should like to extend a very special greeting to them from this House, as they are our future partners.
For this reason, our top priority is to recognise these people as partners, support their democratic activities and ensure that, if they are arrested, a visa ban is imposed on those who arrest them. After all, these people are doing nothing more than exercising their democratic right to freedom of expression and manifesting their desire to live in a democracy.
I should also like to raise the subject of Russia once more. It is imperative to put the issue of how to proceed as regards Belarus on the agenda of the forthcoming G8 Summit as a special item. Anyone who continues to blindly support Belarus and President Lukashenko cannot be a serious partner for the EU. Belarus is standing in the way of a good relationship between Russia and the EU, which means that this has to be discussed. I expect the Presidency to report to us on how these talks have gone. This is the only way to take a step forward and to support those holding out in October Square.
. Madam President, there is something amazingly optimistic in the fact that today, in this House, representatives of diverse political groups are all speaking with the same voice. It is a good example of what European solidarity is all about and it shows that all those present here, or at least the overwhelming majority, award the same importance to basic standards in relation to human rights and civil rights, which are currently being so brutally abused in Belarus.
I would like to add my voice to those here today who have so strongly emphasised that President Lukashenko’s regime and all events currently occurring in Belarus would be impossible if the dictator himself did not feel that he had the support of influential patrons and powerful friends in the Kremlin. We have to realise that the key to solving the situation in Belarus is not to be found only in Belarus itself, but also lies in persuading the Russian authorities that we, as citizens of the European Union, regard the situation just beyond the Eastern border of the European Union as not acceptable under any circumstances.
Ladies and gentlemen, I would like to mention an issue which has so far not come up in this debate as we have, of course, been discussing the crimes related to the elections which took place a few days ago in Belarus. However, we should remember that there is an aspect of continuity to the problem of human rights abuses in Belarus and that the problem is not only related to the electoral process. I would like to call for more action on the part of the European Union, not only in the field of human rights in the sense of electoral rights, but also in the promotion of freedom of information and of the media in Belarus. This is because President Lukashenko’s regime also remains in power due to the fact that it simply deceives the citizens.
Madam President, Belarus unexpectedly woke up to statehood in 1991. It has had a terrible history, suffering particularly badly from the fallout from Chernobyl. Indeed, I was one of the authors of an amendment in the last Parliament to increase the funding to help the children who are still suffering the consequences of the radioactivity to date.
Belarus is now saddled with a paranoid, self-isolating dictator, Mr Lukashenko. I described the country as the ‘Cuba of Europe’. Mr Lukashenko has no time for fair and free elections. He goes through the charade only. He believes in the Stalinist saying that it does not matter how the voting is conducted, but who controls the count. Bizarrely, Mr Lukashenko may even have had sufficient popular support – 55 to 60% – to have won the vote in a free election. However, that was not enough for a man like him: he wanted a much larger margin of a majority as a dictator, because he would fear that, if he were to become more unpopular, next time round there would be no comfort zone in which to retreat back to 55% or 60%.
Regrettably, Russia, under Mr Putin, supplies gas to Belarus at USD 50 per thousand cubic metres and the Belarus economy is rosy enough for Mr Lukashenko to be able to buy the votes of pensioners, the military, the police and all the apparatus of the state. Fortunately, the young are more cynical and I salute the courage of all those who have taken to the streets in protest and faced the brutality and the wrath of the militia and the KGB under Mr Lukashenko.
At the end of the day, Mr Lukashenko should be considered a pariah in the West and travel bans and financial assets must be tightened up on all the members of the regime: they must be frozen. We must support their civil society and their NGOs and we need a very special and generously funded visitors’ programme in the European Union to bring students, journalists and members of civil society – the movers and shakers and the opinion formers – over to our Parliament to see how democracy really works in action.
– Thank you Madam President. The brave people in October Square are writing their country’s history. They are doing this because they are breaking down the wall of fear and apathy which was reigning in Belarus. This is a huge slap in the face for those who do not believe in democracy. And they are risking everything: their job, their studies, their family, their lives. In spite of the threats, since last Sunday the courageous youths of October Square were able to hold a daily vigil of courage, a vigil which will go on until next Saturday at the least. We insist that no violence is used against these people. For us this will be unacceptable. A number of these young people have been expelled from university because they are demonstrating. Now we must show in practice the solidarity which we have been talking about for so long. If things do not improve, we have to give these young people a place to study in European universities here among us. The words we have been uttering for so long have to become facts. The signal has been given and the writing is on the wall for those who want to read it. Nobody is deluding himself by anything. However, from now on, the question will be who is going to be able to resist longer. We cannot come up with excuses. We cannot hide behind bureaucratic or diplomatic obstacles in order to come to the help of these democratic forces. The initiative of broadcasting to this country is a good step in the right direction, but frankly, I do not know what has become of it. Apart from that, we must not shirk our responsibility simply because we took this initiative. What is happening in Belarus is our business because it is happening at home. Thank you.
I would also like to talk about the need for real action. We have already mentioned extending the list of people banned from entering European Union territory, but I should like to add that this list must be extended drastically and not simply by seven or eight names. It must be a list that includes hundreds of people and it should be made public in Belarus as well. The list should be signed not only by the Member States of the European Union but also by countries aspiring to European Union membership. The aim is to make sure that those who are currently persecuting the demonstrators will not be able to go on holiday to Turkey, Romania or Bulgaria. Then there is also the possibility of freezing accounts belonging to those people so that, at the very least, they could not purchase anything from us. I apologise for trivialising this issue a little, but I wanted to be very specific. There is also a third matter which is often discussed in the European Parliament and which has also featured in Parliament resolutions, namely changing the way in which Parliament acts with respect to measures taken to support civil society in Belarus and in other countries, as well as support for action in the name of democracy.
It is somewhat embarrassing that so few resources have been used for this action. I am not talking about the resources earmarked for the purpose, of which there have been many, but those actually used. These have been few in number due to various lengthy procedures.
This is why I would like to register a further appeal for the creation of some sort of fund similar to either the Westminster Foundation, one of the German foundations or those in the Netherlands, so that the process of transferring funds can be greatly improved.
The final thing I would like to mention is that it would be worthwhile to consider showing the Belarusians that while Mr Lukashenko has closed off Belarus, while he does not allow educational trips or even travel for health treatment, burdening all those who travel abroad with certain border duties, the European Union could decide that for those who are eligible for an entry visa, this visa could be free of charge. I think this would be an excellent approach and an excellent gesture.
We have known for years what this dictator has been doing beyond our Eastern borders. What we have had trouble with, however, is answering the question of what we should do about it.
The period of political helplessness passed when this Parliament seized the initiative, particularly during the present term. I am certain that the House has performed a historic service in this respect. Today, however, we have to fight the helplessness shown by Europe and by the free world with respect to practical actions. In the short term, we have to extend significantly the list of people not welcome on European Union soil. In the medium term, we have to find effective methods of supporting civic forces, first and foremost the media. Breaking the information blockade is a matter of considerable significance when it comes to rebuilding faith in an alternative path for development in Belarus. We have to enhance our actions in this field. The first steps have already been taken, but they must be considered only as initial steps. Most importantly, in the long term Belarusians also have to feel that these steps will lead somewhere.
We have to open the way for them to the West and offer them real European prospects. Without this, the Belarusians will never believe that they can break free from the grip of one dictator or another. Without this prospect, Lukashenko’s regime will pass but his place will be taken by someone else who will enforce Russia’s policy of rebuilding its sphere of influence in the region. There is no third way for this part of Europe. I, as a Pole, know this only too well.
The results of the presidential elections in Belarus were anticipated. The outcome reflects the use of violence, fraud and mass arrest, in other words, gross violations of the basic rules that govern free and democratic elections. How will the situation evolve now, after the elections? It looks as if one chapter in the struggle for democracy in Belarus has come to a close, but we must not remain inactive. People have been protesting on the streets of Minsk for five days now.
What can we in the European Parliament and the European Union do under the circumstances? Firstly, we must not accept the election results. This means we must reject, ignore and isolate the Belarus president from the rest of the world.
Secondly, the European Union and the European Parliament must henceforth unambiguously support only the democratic opposition forces and citizens' associations, or civil society, as has already been suggested here. This support should be expressed not only in moral terms but should be specific and include financial assistance. Integrating Belarus opposition parties into European party structures might also be an effective step. The SMK [Hungarian Coalition Party] in Slovakia set a good example in signing an agreement with the Belarus National Front and the United Civic Party last year, and at the same time, the SMK is advancing this issue within the PPE-DE. As a result, the two parties will be given the status of PPE-DE observer members at the Congress to be held in Rome next week.
Thirdly, the European Union, particularly the Commission, should draw up a new strategy that is clear, more effective and more consistent. We must not allow EU financial support to be channelled through the Lukashenko administration where we have no control over how it is used. The Slovak Republic is in favour of stricter and tougher procedures.
Ladies and gentlemen, the European Union must not leave Lukashenko alone and revert to a ‘business as usual’ policy – as the most important trading partner of Belarus, the EU has in fact been contributing in no small measure to the preservation of this regime.
– The recent events in Belarus have made two things clear: firstly, that it is necessary to fundamentally review and concretise the European Union's strategy on Belarus as quickly as possible, and the positive sprouting of an awakening civil society should appease neither the European Union's leaders, nor the parliaments and governments of its Member States. The wave of repressions will not abate, but increase; therefore, the first object is to protect the forces opposed to the regime and their leaders from repression. Such a concrete, binding strategy should be upheld by the parliaments and governments of all European Union Member States, not just those which share borders with Belarus. Secondly, having isolated the regime's leadership, we must use all means possible to strengthen informational support for the Belarusian people, develop existing contacts and establish new ones with all levels of civil society: the business community, academics, people involved in the arts and culture and journalists. I believe that a successful, concrete example has already been shown by Lithuania, which has given refuge to what used to be the only free university in Belarus, but which was later sent into exile. Offering young people in Belarus such study opportunities in higher education establishments and European Union universities is without doubt the priority of a common European Union strategy like this.
Madam President, I was a member of the European Parliament delegation which never went to Belarus. I took on the challenge. I was stopped at the border and witnessed the whole ridiculous scene; the absurdness of the train waiting for an hour at the Polish-Belarusian border, the people looking on in horror then crossing the border, terrified. Looking at the officials inspecting passports, I was reminded of the Communist era. It was as if I was watching a film from those times. I saw petty smugglers.
The border on the River Bug is a ridiculous Berlin Wall and we are quite right in saying that the authorities should be isolated. However, so that we can build bridges, I would appeal for us not to isolate Belarusian society, the young people, the students, the journalists, the academics and the people working for NGOs who are already discriminated against in Belarus. We need bridges that will allow Belarusians to feel that they are Europeans, and to understand that they could and should take part in upholding values such as democracy and freedom.
– Madam President, I am really very much obliged to the House for its unanimous, strong and impressive support for our endeavours and those of the Commission.
We are all thinking along the same lines, and we must now find efficient ways of both holding the regime responsible for the situation, for the conduct of the elections, and supporting those who want to bring about change. We all agree on this. Naturally, we intend to follow many of the recommendations made here.
Since I cannot go into detail on all the points raised, I should like to discuss those that I find particularly interesting in this context. Mr Klich reminded the House that Alexander Milinkevich visited Parliament; I should like to point out that Mr Milinkevich has also visited the Council – at all events, 14 Foreign Ministers were present for that discussion, which was held within the framework of a Council meeting, and there, too, we made very clear the depth of our admiration for the courage of the opposition and the strength of our support.
Several speakers here have mentioned restrictive measures, or sanctions. That is exactly what we need now. Visa restrictions are already in place, and these restrictive measures must now be extended. Mrs Schroedter said that a visa ban should be imposed on everyone responsible, and that is exactly what we need. That is also the reason why – even though, naturally, scenarios have already been considered in the past – we are only now able to take specific measures: because we now know exactly who is responsible for the situation in Belarus and which names should appear on the list of visa restrictions – although a detailed analysis is still required.
As many speakers have said, at the same time, we must find ways of offering assistance to people who wish to travel abroad, to visit our countries, to broaden their minds, to see how democracy works. I am also much obliged to Commissioner Kovács for taking a specific stance on the measures planned by the Commission, as it will also be important that the Commission, with our full support, develop credible, coherent programmes.
Smart sanctions have been mentioned. Indeed, that is exactly what we need, although, to be quite honest, I must say that it is often easier said than done to find exactly the kind of measures that do not hit the wrong people.
Attention has also been drawn to the EU observers who were denied access. That is a most regrettable state of affairs. I should like to point out that the Presidency declaration on the situation in Belarus that was issued yesterday expressly deplored the non-admittance of EU observers, including Members of the European Parliament. That only goes to prove the depth of the fear of allowing free parliamentarians into the county.
It is indeed our duty to support the young people, civil society, those people who are still holding out despite sub-zero temperatures, and we shall join with the Commission in seeking ways of doing so.
Mr Kamiński mentioned the free media, which play a most important role. That is indeed important. We all know from past experience – and, as an Austrian, I am in a particularly good position to judge – the importance of the role played by independent radio and television in our neighbours Hungary and Czechoslovakia at one time. In the present day, too, we must ensure that those interested in doing so have the opportunity to receive news free from censorship and control. We shall endeavour to do that.
. Madam President, the European Union is certainly a community of shared values, a community of democratic countries. Consequently, we have to make it explicitly clear that we do not accept the repressive regime of President Lukashenko; the violation of human rights and fundamental freedoms; the violation of the election campaign rights of the registered opposition candidates and the arrest of members of the opposition and peaceful demonstrators.
Policy declarations are important, but they are certainly not enough. We therefore have to introduce and maintain sanctions that clearly reflect our position. We should avoid economic sanctions at large that would hit the population. Our sanctions should be precisely targeted against those responsible for the fraudulent elections and for the survival of the repressive regime in Belarus. Such sanctions could include, for example, the extension of the visa ban or the freezing of assets in the Member States.
Parallel to the sanctions and the increase of support to civil society and the democratic forces in the country, we have to encourage and facilitate people-to-people contacts by, for instance, waiving visa fees on an ad hoc basis.
We also have to support NGOs. We are aware of the problem that, according to our rules, support can only be granted to officially registered NGOs, but the Commission has found a solution to this. We now agree to fund NGOs which are registered outside Belarus, but which work for the benefit of the country and its people.
The debate here was quite encouraging. It shows that Members of the European Parliament, the Presidency – i.e. the Member States – and the Commission are following the same line. By following the same line and working in close cooperation, we will finally promote democratic changes in Belarus.
The debate is closed.
Madam President, ladies and gentlemen, on behalf of the New Italian Socialist Party, I should like to express my support for the protests against the vote rigging in the Belarusian elections, in which President Lukashenko was re-elected under questionable circumstances.
I confirm my full support for the demonstrators in Minsk: thousands of young people have been peacefully demonstrating in the squares for days and, amid numerous difficulties, they are pressing ahead with a democratic battle to build a different and better future for their country. The aspirations of the new Belarus are a far cry from the aims of Europe’s last remaining tyrant, Alexander Lukashenko, who has cheated at the polls, threatened the opposition in the squares and made use of prisons just as Stalin did in his day.
We support the Belorussian dissidents, isolated, cold, battered and humiliated as they are, in their struggle to claim back a future characterised by freedom and justice in this corner of the USSR, too. The hands of time must begin moving again in Minsk, as they have elsewhere.
It is laudable that the Council, the Commission and the European Parliament are speaking with one voice on the issue of Belarus and that they are doing this so forcefully for the first time.
The situation in Belarus is serious enough for the Council and the Commission, as well as the Members of the European Parliament, to condemn the Russian acceptance of and support for the undemocratic regime of Aleksander Lukashenko. We cannot be lenient with respect to Russia's position at any cost.
We have to be honest and admit that the institutions of the European Union waited too long and reacted too slowly to events in Belarus. The actions taken were slow and were not effective, not only because we did not want to annoy President Putin or because of the limited scope and resources for action, but also because of what Mr Onyszkiewicz mentioned, namely the lengthy procedures and inappropriate channelling of the funds spent. It is the Commission's job to spend the funds earmarked for aid to Belarus appropriately and the Commission must do this job more efficiently and effectively.
As Members of the European Parliament, we shall regularly ask the Commission to update us on how it is carrying out its work and whether the procedure for transferring and spending the aid has been improved.
We shall also insist on the Council and the Commission taking a stronger position in future in condemning the support shown by Russia for the last undemocratic tyrant in Europe.
The next item is the report (A6-0041/2006) by Mr Bushill-Matthews on behalf of the Committee on Employment and Social Affairs on demographic challenges and solidarity between the generations (2005/2147(INI)).
. Madam President, I welcome the priority given to this issue by the Commissioner. This priority is recognised and supported by all political groups in Parliament. The fact that there were over 200 amendments at the committee stage for what was and is an own-initiative report, is hopefully seen as a reflection of their priority and not entirely down to the inadequacy of the rapporteur in the first place.
I wish to begin by thanking colleagues in the Committee on Employment and Social Affairs, especially the shadow rapporteurs for their important input. I should like to thank the Committee on the Environment, Public Health and Food Safety and in particular the Committee on Women’s Rights and Gender Equality – with whom we had enhanced cooperation, both officially and in practice – for their valuable opinions and for the many ideas they have also contributed to this report.
However, one direct consequence of all this is that the report is too long: a tribute perhaps to our collective enthusiasm. I hope, with the support of colleagues in the vote today, that we can make it a little shorter.
However, the thrust of the report should remain clear: the challenges of an ageing population, with more people living much longer, with more older people who are inactive and need the support of others, and more older people who are active and need to support themselves, are not just problems for the elderly, but for society as a whole. The challenges of a declining birth rate, with fewer people of working age, who are mathematically unable to fund the larger number of pensioners; with many parents who want to have more children grappling with the pressures of combining work and family life, but who are mathematically unable to make ends meet. These are not just problems for young people, these too are problems for society as a whole. They are challenges for governments; they are challenges for businesses. There are no one-size-fits-all solutions, but, as they say in the X-Files: the truth is out there!
There are many different ideas around and different experiences to draw upon, not just in the European Union. A number of thoughts and pointers are in this report. We now need minds to open, but, above all, we need action to follow these ideas through.
I hope the Commissioner feels that this report reflects not only his own priority but also his own personal sense of urgency, and that all will agree that the real work starts now.
. Madam President, ladies and gentlemen, I would like to thank Mr Bushill-Matthews, the Committee on Employment and Social Affairs and the Committee on Women’s Rights and Gender Equality for their report, which is truly inspiring. I am delighted at the support that Parliament has expressed for our Green Paper. Parliament’s report has come at the right time to provide a boost to the work of the Commission in respect of the new communication on demographics, since we will be finalising this communication over the next few weeks, and the timing therefore allows us to make use of your report in a very practical way. The report includes a number of highly important points that merit a place in the new communication, which draws conclusions from the responses we received to our Green Paper and from impact studies financed through the pilot action which the European Parliament organised. It sets out the possibilities for continuing cooperation at a European level over demographic issues.
Ladies and gentlemen, in recent times Europe has achieved some extraordinary successes. I would like to state this unequivocally, so that we may bear it in mind. The demographic ageing of our society is an outcome of this success in respect of two of the corners of the population pyramid and two locations on the pyramid. Average life expectancy has increased through the enormous advances in medicine, which have, for example, largely overcome cardiovascular diseases, thereby making a significant contribution to average life expectancy for middle-aged persons. Thanks to major medical advances in the area of child care and peri-natal care, the figures for child and infant mortality have fallen to levels never before seen in history and probably unexpected up to even a few decades ago. This is an unquestionable success. In a manner of speaking, we now enjoy twice as much life as our forbears. And I was delighted to discover, during the course of discussions with the insurance companies, that they are now working from mortality tables that go up not to 80, but to 120 years.
This success has its consequences, of course, since demographic ageing alters our entire society across all areas. It is important to realise that a holistic response is required, an integrated and all-inclusive response. Demographic ageing goes beyond the issues of pension systems, health, education, urban planning and so on. In fact, I doubt whether we could find any area of human activity that is not affected by demographic ageing, including the armed forces. We must therefore strive to ensure that active ageing becomes a reality. We must develop our care services for children and the elderly. We must develop new products and services in order to respond better to the needs of ageing individuals, and of course the needs of a society that will be ageing overall, as its age profile alters. We must finally invest more in developing and retaining our human capital in such a way that we achieve high levels of employment and enable the elderly to remain active in the workforce for longer. In the responses to the Green Paper consultations, especially in the responses of the Member States, great emphasis was placed on the need for better harmonisation of our private, family and professional lives.
It is already the case that migrants are reversing patterns of demographic decline in some Member States. In order to have a truly beneficial effect, migration must go hand in hand with greater efforts at integration and overcoming differences. Despite all of this, ladies and gentlemen, it remains clear that the migrants on whom we are counting as a permanent feature of our societies in the future do not represent the answer to the problems of demographic ageing. They are one of the components, but they should never be regarded as the solution.
I would like to mention some of the issues that should be included in our programme of work over the coming years. We would like to renew our focus on harmonising family and professional life, as it is clear that European citizens want to have more children than they currently have. And in order for their natural longings and wishes to be fulfilled, we must in my view take a profound look at our society as a whole, our habits, our ways of doing things and the practices we employ. We would like to set up a European forum on population and demographics, enabling us to understand better the various aspects involved in incorporating a demographic dimension into individual policies, and supported by recognised experts in the field as well as voluntary organisations. In 2007 the Commission will be presenting a report on the measures taken by Member States to incorporate into their national legislation the provisions of Directive 2007/78/EC relating to age discrimination. Every two years, coinciding with the plenary sittings of the forum, the Commission will publish a report on population and demographics in Europe, which will describe demographic trends in Europe in the context of developments worldwide.
Ladies and gentlemen, the added value of Europe consists largely in organising the exchange of information, comparing proven approaches and presenting and disseminating the resulting data. We are already doing this in many areas, especially those areas relating to the Lisbon Strategy. Ladies and gentlemen, demographic developments are changing our society. They have changed it throughout history and will continue to do so in the future. Our society is becoming technically older in demographic terms, but we can also say with certainty that it is becoming wiser, as wisdom is related to experience and is in all societies a characteristic of those who have enjoyed good fortune, living long enough to have the opportunity to draw on their experiences. In our debates I feel that we shall find ways to respond to the challenges arising from the enormous success of our society in prolonging life and raising the quality of life, and we shall do it in such a way that future generations will follow the course that we plot, a course that will involve a more profound sense of the quality of life, the human dimension and the social values that we all cherish.
. Madam President, Commissioner, ladies and gentlemen, I should like to start by giving my sincere thanks to Mr Bushill-Matthews for his excellent report. I would say to Commissioner Špidla that, personally, I would gladly live for 120 years. I need to reach 116 to break even on my pension scheme.
I am surprised that the Green Paper on demographic change does not take greater account of health aspects. The problems of an ageing society are not limited to economic aspects. New syndromes are coming to the fore, as can already be seen: dementia – be it Alzheimer’s disease or subcortical dementia – vascular disease, from coronary heart disease to renal insufficiency, metabolic diseases – diabetes, first and foremost – arthritis of the spine and the large joints, and osteoporosis, to name but a few. This makes it all the more a question of prevention, of ensuring good living conditions for all before treatment and, if treatment should be necessary, of ensuring that this is as good as possible for all Europeans. It is a case of maintaining both quality of life and mobility.
We need social reorientation in order to meet these challenges. Retirement now comprises one third of the human lifespan. We need meaningful employment, social tasks, fulfilling tasks for older people, barrier-free living, new forms of housing, and, if necessary, excellent nursing care and medical care.
However, I would take issue with the implicit and unreflective assumption in the Green Paper that a decline in population would have exclusively negative consequences for the established social system. I should therefore like to see the following issues addressed: the extent to which the negative consequences of a population decline may be addressed by innovation, higher rates of employment and modernisation of social protection; whether there may also be positive aspects to the decline in population, for example on issues relating to the environment, traffic congestion and land development; and whether a ‘Pareto optimum’ for Europe’s population size may ultimately be established.
– I should like to congratulate Mr Bushill-Matthews on his excellent report and on the cooperation that we established in the process of drafting our respective reports.
In 2003, the natural growth of Europe’s population was 0.04%. Between 2005 and 2030 it is forecast that some 20 million people will be lost. By 2025, the population of the EU is expected to grow slightly, due to immigration, but then to fall again. Immigration is only a partial solution. Europeans do not have the number of children they want. Studies show that they would like to have 2.3 children on average, but they only have 1.5. This figure is too low for the population to be reinstated.
Among the reasons for the low birth rate are: belated or unstable access to employment; difficulty of access to housing; the late age at which parents are having their first child; a lack of tax incentives and family benefits; inadequate parental leave; lack of day-care facilities for children and other dependent persons; the salary gap between men and women; and the difficulty of reconciling family and working life.
According to demographics expert Phillip Longman, in Europe it is conservative Christians and Muslims who are having more children, and this will lead to changes in the make-up of society. What can be done to redress the situation? Phillip Longman makes some suggestions: Sweden has succeeded in increasing its birth rates by raising social benefits and by building day-care centres and crèches. In Italy, it would be helpful if securing a loan to buy one’s own house were made easier, as it is currently very difficult to do so. One thing is certain: in most Member States there is a strong correlation between high rates of female employment and high birth rates, and vice versa.
. Mr President, in the words of Commissioner Špidla, demographic change is not only a topical issue, but also one of the biggest challenges facing Europe today. That is why the report from Philip Bushill-Matthews is both timely and highly relevant.
The problem with politicians nowadays is that we only think in five-year time frames. It is not seen as politically expedient to deal with matters that will have a dramatic impact on our lives ten or twenty years down the line. Indeed, in the past few months I have been chairing a PPE-DE working group dealing with specific aspects of demographic change. We have come up with some fairly useful conclusions on the issue.
First of all, in the field of demography and the family, Europe should not resign itself to a decline in its population. Improving the overall situation for children and for young people and enhancing the compatibility of work and family life for men and women, combined with tax incentives, could have a significant impact on birth rates.
Secondly, it is clear that more choice and flexibility in the labour market is needed in Europe. In this respect we should enhance the participation in the workforce of women, young people and older people, by providing new opportunities through, for instance, flexibility of working hours, the promotion of part-time jobs and autonomous work. The education systems need to be reformed in order to increase the efficiency and pace of higher education, thus enabling an earlier entry into working life.
Thirdly, skilled workers from third countries should be attracted, but according to our working group, we should not consider immigration as a single solution to Europe’s future demographic and labour market problems. Immigrants have to possess talents and skills that Europe is short of and must be prepared to integrate themselves into our societies and accept our common values.
In order to be able to face the challenge of demographic change and sustain an ever-changing society, we need to ensure the determined implementation of the Lisbon Agenda. The status quo is not an option. To develop and thrive, Europe needs – to use one of Mr Barroso’s buzz words – ‘flexicurity’ and innovation. Security and flexibility of the labour market will enable us to respond to the challenges of globalisation. To achieve this we need to reform our pension systems and concentrate on growth and jobs by introducing innovative measures to support the birth rate and by a judicious use of immigration.
Only through innovation, through re-inventing ourselves, can we be sure that the challenge of demographic change will become tomorrow’s opportunity for growth.
. – There is no doubt about the importance of the issue before us. A large proportion of Europe is getting older. With rare exceptions, birth rates are low. Various social protection, solidarity and social security mechanisms have seen their sustainability come under threat. Immigration from countries outside Europe has apparently made it possible to balance activity rates in some Member States, but there are social consequences in terms of social integration and family support that must be taken into account.
The debate on demographic challenges has gained fresh urgency, with the advent of the recent Scandinavian implementation of the European Social model. It is very important to combine increased productivity and competitiveness benefits with strong female participation in the labour market. At the same time, birth rates have gone up and there is now more understanding when it comes to paternity leave and greater support for motherhood.
Accordingly, from a European perspective, all efforts must be channelled into reconciling working life and family life in each Member State, by negotiating more flexible working hours, and by means of more appropriate and more widespread child support infrastructure. In addition, mutual knowledge of different social security systems must be increased and people must be given the opportunity to move freely from one national system to another, be it public, private or any other kind, for example, mutual benefit systems. This is very important for workers who pay social security in a particular Member State, whose lives will improve on their return to their country of origin and when they move to another Member State to work.
There also needs to be a drive to modernise social protection systems. Moreover, active ageing should be encouraged. This is all discussed in the reports by Mr Bushill-Matthews, Mrs Estrela and all the members of committees working with such dedication in this area. I should like to conclude by saying that the demographic challenges currently facing Europe are serious, but that there are ways of addressing these challenges. Let us therefore rise to the challenge of helping to ensure greater solidarity between the generations.
. Mr President, I would like to congratulate the rapporteur on his very comprehensive report on this issue of major importance throughout the EU-25, namely the challenge of demographic change and the importance of solidarity between the generations. In essence, what the report proposes is improved quality of life for all, at all stages of life, and a recognition that policy decisions and legislation enacted should contribute to that core objective. Because of time constraints I will briefly make just two points.
I am happy to see included in this report a recommendation to Member States to improve the provision of services of general interest in rural areas, thereby promoting an equitable balance between rural and urban living, in particular for older people.
I am also asking for support on Amendment 20, which seeks to recognise the potential of assisted-living housing. I use as a template for this the St Brendan’s Village project in County Mayo in the west of Ireland, and the SLE Habitat Extra Care scheme in Lille in France.
In a report produced by the European Liaison Committee for Social Housing to mark the United Nations Year of Older Persons, one of the main recommendations is that governments and service providers should help people to stay in their own communities as they get older. According to the report, the two projects I have just named provide good examples of projects built to meet local needs. They help keep older people in the communities where they have spent most of their lives, with the support of family, friends and services, and in familiar surroundings. That is surely solidarity between the generations.
All of us in this House – if we are lucky enough to live long enough – will grow old. For some of us, that is closer than for others. However, personally, I would prefer to live independently in my community with the level of social and medical assistance that I need. The two projects I referred to are European models of best practice in this area and could be replicated throughout the EU-25.
. – Mr President, alongside climate change, demographic change is probably the greatest challenge of the present day. There are very many reasons why our birth rate is falling, with a consequent decline in future prospects for our society.
I should like to select just one aspect of this extremely complex issue: pension provision for mothers. The work done by mothers, especially those with several children, receives far too little recognition. One of the main problems is that most mothers from the days when mothers could not have or did not want careers because of bringing up and caring for their children are at a clear disadvantage, first in their careers and subsequently in old age.
In our affluent society, bringing up and caring for children should be given at least the same recognition as activities in the production and services sectors and should thus count fully towards pension entitlement. The simplest, most comprehensive solution would be an unconditional basic income for all.
. – The demographic changes taking place in the EU, are, on the whole, beneficial rather than detrimental to society. Because of improved living standards and healthcare, life expectancy has increased. This of course creates fresh challenges, which must be addressed.
Among these challenges, which the Commission has not properly addressed in the Green Paper, are the importance of sexual and reproductive health, gender mainstreaming in all studies and policies, improving people’s living standards and greater economic and social inclusion and cohesion.
Consequently, in the proposals tabled by our group, the accent is placed on the need for job stability, safety in the workplace and reduced working hours, in order to ensure that younger and older workers alike can gain access to suitably paid work. This will enable workers to have more time to devote to the family, to support their children and to pursue their own lifelong learning.
The main priorities as regards managing demographic change are jobs with rights, fairer income distribution, strong public social security based on solidarity between generations, and high-quality public services, in particular in areas such as health, education, housing and social protection. In other words, what we are proposing is to reverse the current trend of prioritising competition and liberalism, increasingly precarious and poorly paid work, unemployment, privatisation of public services and the trampling of labour rights. We therefore stress the need for a sea change in these policies.
. Mr President, in 1981 in Ireland I heard a lecture by Dr Herbert Ratner, a professor of public health and medical ethics. In it he described the demography of continental western Europe. He accurately predicted the pattern we now see of birth-rate freefall by the year 2000 and the terminal decline of population by 2020, which is now inevitable.
In this lecture Dr Ratner warned his Irish listeners to continue to choose life and, among the many benefits this brings, avoid the demographic suicide of our European neighbours. We chose life two years later in a referendum to protect the life of the human person from conception to natural death. Ireland’s birth rate is now falling, but we delayed the trend by 20 years and, although today we are just below replacement, we still have the healthiest birth rate, the youngest workforce and the strongest economy in the EU. As the Commission’s Green Paper on demography states, there is no economic growth without population growth.
I can think of many good reasons for the EU to embrace the culture of life, the dignity of the human person and God. But, if for no other reason than economic growth and a viable future for Europe, we should rethink our attitude to the sanctity of life, to the position of the family and to support for mothers and other carers.
Mr President, ladies and gentlemen, I too should like to thank the rapporteur for this excellent work. For my part, the issues that I wish to highlight are the two major challenges facing us: firstly, an ageing population for whom we want to ensure the best possible, dignified old age and, secondly, a low birth rate. We want the right balance to be restored in our continent between the expectations of women and those of our countries.
In order to tackle the first challenge, two policies need to be followed. The first is to do away with any disincentive to extend a person’s working life, and therefore to endorse all policies designed to enable elderly people to remain directly involved in the job market for as long as possible. The second policy is to give the elderly the opportunity to remain within their communities for as long as possible. All social policies should be geared towards this objective: to remain in the family environment and in the surroundings of one’s own home, with residential care used only as a last resort.
As regards birth-rate policy, I believe that, as always in life, it helps to have concrete evidence. It must be pointed out that, over the last few years, it was those very countries that took an intelligent approach to drafting new tax policies that went on to obtain good results; one interesting example is France. New tax policies, extensive employment opportunities for women, the opportunity to enter the job market and undoubtedly a new and different quality of services are therefore needed.
Mr President, Commissioner, ladies and gentlemen, there is no doubt that demographic change represents one of the greatest challenges of the present day for all the Member States of the EU.
However, demographic change should also be seen as an opportunity to achieve a new solidarity across the generations, which guarantees young people a good education, creates jobs for all and enables people to grow old with dignity. A very important step towards this would be to introduce impact on demographic change into the mainstream of all policy fields at both national and European level. That should also hold true for the work of the Commission.
Furthermore, this is another field in which we should learn more from one another, and intensify the exchange of experiences not only among governments but also among the social partners. These make a vital contribution to the distinguishing feature of the European social model, namely social solidarity. That is why I welcome the call for Member States to enter into new partnerships with the social partners, and also the call for the social partners to be consulted without delay on the balance between family and working life.
Mr President, there can be no serious discussion on demographic change if people are regarded as economic factors rather than individuals; yet, in my opinion, both the Commission Green Paper and the present report by Mr Bushill-Matthews make that very error.
I also feel that the discussion should consider demographic change as a global issue. It is evident that neither the Millennium Development Goals nor the fight against world poverty feature even remotely in our debate on demographic change. After all, the main problem is not that the European population is declining, but that, firstly, this is disproportional from region to region; secondly, coexistence in society is at risk; and, thirdly, we are not relating demographic change in Europe to the exploding world population.
We are looking at the ageing of European society almost exclusively from the point of view of the dwindling workforce and, in the process, completely disregarding the development of productivity. At the same time, we are exploiting productivity as a means to cut social, sickness, health and pension benefits and to consider prolonging working life greatly. I am referring here only to the study prepared and published by the Commission, which envisages 71 years.
I call for a change in priorities. We need a child-friendly society, which actually welcomes living with children. We need a different kind of debate, as we cannot just see children as an investment to safeguard labour and pension provision. Furthermore, we cannot continue simply seeking a better reconciliation of working life and family life, of working time and leisure time. We need to concern ourselves with something more: with the children, for it is they who are important here. Children must really be central, and must be regarded as individuals.
Naturally, society also needs to meet the challenges of ageing, for example by means of expanding social services or, of course, by means of urban development: for example, old people’s housing, and transport designed with children and the elderly in mind. This issue is much more multifaceted than we think.
Mr President, you do not need to be an economist or political scientist to figure out that the trend to want to cash in on things and the disappearance of green in our society brings with it a large number of consequences.
Politicians such as ourselves know – but most of the public do not – that globalisation and demographic change cause a great number of problems. The Bushill-Matthews report tries to offer hope, and for that I offer him warm thanks. What we should do, though, is not just to look at what the Commission says. Whilst we must ensure that the birth rate goes up, it is not up to us politicians, but parents, to ensure children get born.
What politicians have to do is to create a child-friendly society, a society in which children are not a burden, but an additional benefit. That also means that we must ensure that people can look after children properly. That has implications for flexibility on the labour market, flexibility all through life and flexibility in working hours. That is where we politicians come in again.
If we want to create a good and fair society in which both young and old people can function, which is what we need, we must also ensure that legislation is child-friendly at European, but certain also national, level.
– Ladies and gentlemen, rapporteur. Mr Bushill-Matthews has prepared a much-needed report. If we continue to occupy ourselves merely with everyday politics, Europe will be hit by a demographic and social catastrophe on the scale of the Asian tsunami.
The sustainability of the European way of life is under threat. The younger generation works long days for a pittance, causing physical and mental weariness. What is presented as their free choice is actually forced upon them by the ‘winner takes all’ society. Wage slavery or unemployment, climbing the career ladder or having the door slammed in your face – these are the choices faced by our highly qualified young people.
When, in spite of the law, a person works 12 hours a day and more, neither flexible working hours nor longer opening hours in the sales and services sector can help. There is simply no time for private life or having children.
From the macroeconomic point of view, this arises from the need to finance the older generation’s anticipated pensions and medical treatment, which is becoming increasingly expensive. This report should just be a starting point. Maintaining the high standard of living in Europe requires politicians to do a lot of extra work, and to act quickly.
Thank you for your attention.
–Mr President, the rapporteur, Mr Bushill-Matthews, who is known for his attention to detail and heightened sensitivity and who has patiently prepared this report, has quite rightly highlighted possible solutions to the demographic problem, starting with the means of decisively addressing low economic growth and high rates of unemployment.
A varied approach is advocated, depending on the circumstances, which – as is rightly emphasised – must respect freedom of choice and facilitate the exercise of the fundamental human right of European families to have as many children as they wish, without the obstacles raised by the difficulty of combining a professional and family life. Identifying these obstacles and those which exist both inside and outside the workplace (such as taxation, housing and the cost of education, health and insurance) is the responsibility of the Member States, given that the Member States alone shape both development and family policy.
Historically, of course, immigration has often resolved the problem of renewing the population and today it fills the gap created by our choice to have no children or just one child at an advanced age. What has brought us to these life choices in times of peace and opulence? Seeking the causes of demographic change is not the concern either of the European Commission or of the governments. It does not fall within the competences of the European Union; it falls within the competence of each European citizen who wants to go beyond his human capabilities, both in planning the beginning of life and in imposing its end.
Certainly education, training and finding work in an environment of sustainable development are necessary preconditions to a high standard of living. However, if there is to be no demographic problem, if new Europeans are to be born and grow old under dignified conditions, future parents need of their own accord to have a demand for reliability in their personal relations and, in general, a vision of life for the present and the future.
– As a Member of the European Parliament elected in Lithuania, I find the demographic problem particularly relevant. Namely because the number of inhabitants in Lithuania is constantly declining, not so much as a result of emigration, but rather as a result of rapid birth rate reduction, which has already led to the closure of a number of schools. The steps taken by the Lithuanian Government to solve this problem are clearly insufficient and so the appearance of documents at European level is welcomed. But the birth rate reduction is not just a problem for Lithuania, but for the whole of Europe, and while statistically our families have less than 1.5 children each, in Asian countries, including the European Union candidate Turkey, children are born like mushrooms after the rain. What this could mean in the not too distant future is a theme worth contemplating. We can and must overcome this demographic crisis through real actions and programmes. These should make it worthwhile for every family to have at least three children. This is the precise spirit of the document presented, and once it is adopted, practical solutions should follow.
– (Mr President, ladies and gentlemen, I thank Mr Bushill-Matthews for his outstanding report.
In order to face up to the impact of demographic shock, it is usual to resort to three levers: a carefully chosen and regulated immigration policy, mobilisation of the workforce and policies aimed at families and at increasing the birth rate.
This latter kind of approach is usually left to the Member States. It would be wrong, nonetheless, for the European Union to deny itself these resources. Their effectiveness is well known, and the French example testifies to that: tax incentives for families, parental leave, financial assistance and, above all, the provision of child-care – out of school child care, a range of facilities for the care of very young children and care for children with disabilities. What is more, it is important to remember that it will not be possible to massively recruit women into the labour market without proper provision for the care of their children.
Europe does not lack the means, provided that it has the political will and the financial resources. It is therefore essential for the policy regulations for territorial cohesion to underline more strongly the need for funding for child care facilities. At a time when the debate is raging over the nature of the European social model, children and families, with all their diversity, must be fundamental to this model.
. Ladies and gentlemen, I would like to thank you for a debate which has shown that demography is one of the most important issues facing Europe today, and which has shed light on the issue in many ways. I feel that we have had clear confirmation of the basic view that this is a matter of fundamental change, requiring a holistic or mainstream approach, as has been stated. At the same time, consideration has been given to various aspects of the wider problem. For example, it was stated that the Green Paper does not pay equal attention to two sets of problems, which is to say the problems in respect of the health sector and the problems in an international context. You may have noted from my report that the international context is to be covered in the regular reports, since from this standpoint a specific preliminary response already exists. The question of health is one of the most fundamental of all and I feel that the debate has inspired us to develop our thinking in this area further in the future.
This problem raises not only technical and organisational issues, but also a whole raft of ethical issues, since an ageing population will increasingly create situations where people are living in extreme circumstances through a combination of fate and their personal state of health. This means that an appropriate ethical response will be very difficult to find, requiring a great deal of profound reflection.
I think it was also clear that one issue on which attention was focused, in my view justifiably, was the question of children and the very low birth rate and how we might change or at least influence this. It also emerged clearly from the debate that that this was a general European question, since despite the fact that Ireland, for example, has at present the highest number of live childbirths per woman of childbearing age, it has also recorded a decline over the past 20 years sharper than just about any other country, and the current level is not sufficient to maintain demographic stability. There are, of course, other states which are in a far worse position and where the situation might become extremely difficult within a few generations.
It is also clear that we must give very serious consideration to the fact that not every society is people friendly. There is an old Roman saying ‘Inter arma silent Musae’, in other words when society is under any kind of stress or in an extreme situation, creativity suffers. In my view, having children is a matter of profound need and profound desire. Educating children and caring for them is also, in its way, an activity that requires very high levels of creativity, and it is clear that European citizens, if they are to decide in favour of having children, need greater security in a world that is undergoing enormous change.
The debate also touched on questions of gender balance, in my view justifiably. Allow me to mention one single item of information taken from a Spanish study: ‘in Spain men devote 52 million hours a year to taking care of dependent persons, that is to say children or elderly family members. Women devote 200 million hours a year to this type of care’. So the burden, which is a common one, falls very unequally, with women taking a fourfold share. I think that these too are questions that we must examine. Ladies and gentlemen, I would like to thank you for the discussion and for a very concise report which shows that there is a striking tendency towards convergence in our approaches within the context of social and political thinking on Europe. In my opinion this gives hope for a coordinated position capable of overcoming the frequently troublesome changes following elections, as five years is a very short time for many issues.
The debate is closed.
The vote will take place today at 11 a.m.
Demographic challenges and solidarity between generations represent a complex issue having an extensive impact on our European societies. These two are comprehensive challenges which Member States have the responsibility to address in a long-lasting, future-oriented way.
The solution should be a comprehensive, global, consistent and fair strategy encouraging understanding and lasting solidarity between the growing number of generations living side by side.
Policy solutions to the demographic challenge, like ageing, gender, labour market, pensions, migration, should give rise to a new and coherent vision of a European society.
Although there are considerable differences in the local circumstances of Member States, the challenges and targets are similar – to tackle the increasing challenge of Europe’s ageing society, bearing in mind the Lisbon targets of making Europe the most competitive and dynamic knowledge-based economy in the world, with greater social cohesion and sustainable economic growth capacity, and more and better jobs.
Coping with demographic challenges must be a long-lasting solution which reaches even far beyond the Lisbon deadlines. To meet these goals, complex political, economic, and social strategies are needed.
The Member States face significant demographic challenges. The problems and basic conditions differ, however, between one Member State and another. Both for this reason and for democratic reasons, solutions rooted in the individual nations are required. It makes no sense for the European Parliament to put forward detailed political recommendations expected to suit all the Member States.
The current report contains a long list of exhortations regarding the type of measures the Member States should take within important areas such as social insurances, taxes, working times and immigration. Which routes individual Member States choose within significant specialist areas of politics must be determined through national democratic processes and not imposed from above.
Political and social progress takes place through countries experimenting and trying different solutions that can be compared. Countries then learn from each other. It is through such processes that European culture has developed and, in practice, conquered the world. European solutions and ways of thinking have become successful precisely because they have come about through institutional competition between different countries rather than having been decided on centrally.
The report that is the subject of our debate constitutes a further example of the way in which, slowly but surely, the European Parliament tries to obtain ever more influence over national political issues. I regret this process and would criticise the European Parliament’s all but non-existent opposition to this undemocratic development.
It is clear that if Europe is to meet its demographic challenges it must address more effectively in the future than it does today the issue of work-life balance. If we are to attract parents of young children, the elderly or other groups who find standard ‘nine-to-five’ work impossible, we must achieve more flexible working hours, have better and more accessible childcare provisions, more family-friendly tax policies and greater equality in the workplace. However, it is clear even if we attract more of Europe’s existing residents into the workforce we will still face skill shortages. That is why we also need to have a balanced immigration policy.
The next item is the report (A6-0040/2006) by Mr Parish, on behalf of the Committee on Agriculture and Rural Development, on the promotion of crops for non-food purposes (2004/2259(INI)).
. Mr President, I am delighted to be able to present my report on biofuels. It is an own-initiative report from the Committee on Agriculture and Rural Development. It is great to see the Commissioner here and I would like to thank her and her staff for the help they have given me while compiling this report.
The exciting thing about biofuels, biomass and biogas is that there is a great future for it. When you hear the President of the United States say during the State of the Union Address that the American economy can no longer be an oil-based mineral economy, then it shows that things are changing, and here in Europe we have great possibilities. Historically, farmers have always provided fuel for transport back in the days of horses, so what is the problem now with supplying fuel?
With the new payments for agriculture, the new reforms of the CAP, the decoupled payment and the single farm payment breaking the link between production and subsidy, we also need to find new markets for our products and that is where, as I said, cereals and oil seed rape for bio-diesel and wheat for bioethanol come into play. We can also be sure that we can create more biomass. In many countries of Europe you actually see that there are forests being used effectively. Where there are no forests, then we can grow willows and miscanthus to make sure that we can produce energy supply.
Some of these can be big projects used for power stations, others can be small projects for local heating plants and for schools and hospitals. There can be a lot of flexibility. When it comes to not only fuel but energy as a whole, biofuel and bioenergy may not be the total answer, but it is one of the answers. Where, for instance, Russia could possibly turn off our gas supply at any time, I think we have to look to alternatives. The one thing we must always emphasise with all this is that these types of fuels and biomass are very environmentally friendly. That is the great thing: not only is it good for farmers, but it is good for the environment.
We have the present generation of fuels and biomass available, but we are also seeing new generations coming on and we will see bioplastics coming into place. I think there is a big future for that. We have seen a new process of making paper from straw, again using much more environmentally friendly chemicals. Out of a ton of straw you can create half a ton of paper pulp and a quarter of a ton of bioethanol. So it shows, as I said, that we are moving forward with all these projects.
To mention the common agricultural policy, we have set-aside land on which we are growing nothing. Some set-aside land is very effective for environmental enhancement, but I think we should look very positively at using other set-aside land for fuel.
On biofuel, Volkswagen in Germany has been very sympathetic to mixing fuels and creating engines that will support biofuels, but we need to put pressure on the car companies to be much more sympathetic to this. I also think we need to mix fuels much more in order to get a quality of fuel that is good for motor engines.
Another point about putting land into production for biofuels and biomass, is that it keeps that land in production, so that in the future if we were to need it for food supply, then that it is in production and we could switch it back to food. This is a very great bonus.
Finally, I would like to thank all the Members of the Committee on Agriculture and of Parliament for their support. I have visited many countries to see what is going on. We have an exciting time in front of us. Commissioner, I think now is the time for Parliament and the Commission, along with Member States, to really pull together to establish the tax incentives and get everything in place so that we can deliver a very good biofuel/biomass policy for Europe.
. Mr President, over the past six months, energy has very much become the topic of the moment. This was confirmed by the Heads of State at Hampton Court, and this is a window of opportunity that we simply must seize and that is what the Commission is doing.
I have been very encouraged to see that the European Parliament is having the same positive approach and doing exactly the same. As Commissioner for Agriculture and Rural Development, the use of non-food crops is an area of particular interest. I see here a very interesting new outlet for our agricultural sector and an interesting source of income, not only for farmers but for the whole rural economy. I therefore heartily welcome the report that we will be discussing today. Its timing is excellent and it makes a valuable contribution to the debate about the non-food use of agricultural crops. I would specifically like to thank the rapporteur, Mr Parish, and the members of the Committee on Agriculture and Rural Development, for all the work they have been doing.
The Commission has recently issued two communications with the aim of encouraging the use of biomass: the biomass action plan and the European strategy for biofuels. The Commission’s framework programmes for research have for many years supported pioneering work into renewable bio-resources, including plastics, agri-chemicals and pharmaceuticals. The seventh framework programme for research will place a particular emphasis on the development of sustainable non-food applications. As well as offering new opportunities to farmers, the development of non-food applications for agricultural raw materials is very much in line with the whole Lisbon Strategy. The approach is innovative and represents a high level of European added value.
On the use of biomass for energy, Eurostat and the Joint Research Centre estimate that the potential for biomass production to meet our targets for 2010 is there. The CAP reform gives farmers incentives to respond to the growing demand. As well as our specific support for energy crops of EUR 45 per hectare, farmers can use set-aside land to grow non-food crops. Last year about 900 000 hectares of set-aside land were used for growing biomass for energy purposes. The sugar reform has now made sugar beet eligible for all bio-energy support schemes.
On the processing side, however, major progress and investments are still needed. In our new rural development programming period we have the opportunity to support investments and other actions in favour of biomass for energy and other non-food purposes. Cohesion policy can also play an important role.
As far as the environment is concerned, I agree that we must keep a careful eye on any unwanted impact from the development of the non-food sector. This must be carefully monitored.
The use of biomass is on the increase in all regions of the world, in particular for biofuels. This can clearly have economic, social and environmental benefits, but we must also be sure to maintain a proper balance between the production of food and non-food. We do not wish to develop the non-food sector in such a way as to have a negative impact on our agrifood industry or on food prices for consumers, either in the European Union or in the developing countries. This is again something that we must monitor carefully.
I am looking forward to a discussion here in the European Parliament on the ways of using renewable energies in a more active way.
. – Mr President, Commissioner, ladies and gentlemen, I should like to start by expressing my sincere thanks to the rapporteur for his own-initiative report, which shows great commitment, and also for taking the trouble to travel to various Member States and see for himself the kind of possibilities already existing in the renewable raw materials sector.
As the Commissioner mentioned, over the last six months, energy has become the most important issue of the day. An environmentally friendly, economical mix of all energy sources is indispensable for Europe. Renewable raw materials and renewable energy could also form the mainstays of this mix. Alongside wind, water, photovoltaic cells and biogas, this particular sector of renewable energy provides for basic needs in the fields of building and insulating materials, and raw materials for the pharmaceutical industry.
Producing food and crops for the generation of energy was common practice for centuries. The use of fossil fuels on a massive scale took over from the energy for our draught animals, which was derived from plants. The production of renewable raw materials for energy purposes is of fundamental importance to European agriculture and forestry, and to rural areas. It has opened up new sources of income and also made an essential contribution to not only maintaining existing employment but also creating new jobs in rural areas.
The EU would do well to regard renewable sources of energy as an important factor in energy use, in order to reduce its own dependence on international energy producers and, particularly, on politically unstable regions. Many thanks and sincere congratulations to the rapporteur.
. Mr President, Commissioner, ladies and gentlemen, I should like, first of all, to join with all the others who have just spoken in congratulating Mr Parish on the work he has done and to say to you that I am completely in agreement with the objectives set out in this report.
Firstly, that of taking an overall view of the environmental question: bioenergy, biomass and biodegradable matter. Secondly, that of diversifying our sources of energy given that we know that we have to anticipate that fossil fuel will run out in 40 or 50 years’ time and that we must fight with all our might against the greenhouse effect. Thirdly, and this above all since it concerns agriculture, that of offering new market outlets for our European agriculture.
Having said that, I would like to add that this can be done only on two conditions, Commissioner. Firstly, biofuels do not, on their own, constitute the whole of the agriculture policy and, in the context of this agriculture policy, we have to maintain two pillars: one linked to production and one linked to territorial and social cohesion. Secondly, the new policy aimed at bioenergy cannot specifically have any meaning unless it is fully part of a political process and willingness to make the agricultural model a model for sustainable development. I believe, therefore, that we have to commit ourselves to considering the new models that allow for diversification of agricultural production while at the same time guaranteeing a sound ecological balance for all of our territories.
. – Mr President, Commissioner, rapporteur, ladies and gentlemen, I should like to start by offering my sincere congratulations to Mr Parish on this balanced report, which my group expressly supports. The development of non-food crops offers EU farmers the opportunity of developing new markets, and therefore support and research are vital in this field. The use of renewable raw materials and renewable energy production both represent an enormous potential for European rural areas. I hail from the rural German of Lower Saxony. For us in Lower Saxony, in particular, bioenergy is vital as an alternative source of income for farmers and foresters. In some fields, especially biogas, for which we have around 430 plants, we are already leading the field in Europe.
At this point, I should like to say that I also expressly welcome the Commission’s latest initiatives in this field: the Biomass Action Plan and the Commission Communication on Biofuels. Parliament will renew its efforts with regard to the EU Strategy for Biofuels within the framework of an own-initiative report. The Committee on Agriculture and Rural Development, too, will draw up an opinion on this. As draftsman of this opinion, I shall be glad to be able to build upon the good work accomplished by my colleague Mr Parish.
. – Mr President, Commissioner, it is remarkable that, when we talk of a supply crisis, everyone thinks of President Putin turning off our gas tap. No one mentions the fact that Europe as a region is among the world’s largest importers of food and that, if we maintain this standard of living, we shall barely be able to subsist.
When we discuss alternative sources of income, it is also interesting to hear that the cultivation of sugar for consumption, that is, as a foodstuff, generates little or no income; so why does the cultivation of sugar for bioethanol generate income? There are some inconsistencies here. I should now like to discuss the issue of ecology: what is the situation as regards the use of genetic engineering in the cultivation of renewable raw materials? Do we not have the problem of contamination, that is, the problem of coexistence, here? Yes, we do. The cultivation of renewable raw materials also involves methods that are not ecologically sound; it is not necessarily environmentally friendly.
On the subject of greenhouse gases, it has to be said that these are also kept in check by food production, so we could do with a little more moderation and a little less of the enthusiasm shown by the rapporteur, and also a little more concentration on the renewable raw materials deriving from waste products. It is also interesting to hear that grass is put to better use when recovered as biogas than as milk.
If we wish to use recovery, therefore, it is important to recover straw, wood or hedges, but tying up land for renewable raw materials that we need for food is a major problem that calls for less enthusiasm and more precision.
I would like to welcome the report’s call for fuel tax exemptions to promote the production of biofuels. Such a policy would move us closer to the EU’s target of 5.75% for the consumption of biofuels.
The active development of renewable energy will go some way towards addressing the fossil fuel crisis. It can lead to environmental improvements, although I agree with both the rapporteur and the Commissioner here this morning that we need to monitor this environmental impact. It can, and will, also bring economic benefits through developing new technologies, job creation and retooling in the agricultural sector, in particular where sugar factories are earmarked for closure.
. Mr President, I am a supporter of the development of biofuels as one of the many answers national governments need to the impending energy crisis. Since the European Union has so profoundly failed to protect my country from price-fixing by European energy companies, the need becomes even greater.
However, I do not believe in pan-European actions on these matters, particularly in relation to setting obligatory targets. The EU’s obsession with one-size-fits-all policy-making leads to the encouragement of quick-fix solutions from national governments. We are going down that route in Britain with wind turbine technology. Our countryside is in the process of being turned into a monstrous Meccano set for the sake of meeting renewable energy targets dreamed up by the European Commission.
The other problem is the propensity for the EU to bring in legislative regimes well ahead of the ability of national governments to create the necessary infrastructure to support them. Again my country has suffered, not least with the growing mountains of refrigerators awaiting disposal.
Interest groups in favour of bio-diesel development should lobby the national government, not Brussels. Our own government is much better placed to come up with suitable proposals for encouraging the sensible development of biofuels in Britain than the EU, which is likely to introduce a regime that will not suit us all. Each nation’s needs are different and it is about time the EU took that on board.
Mr President, the excellent report by Mr Parish on the promotion of crops for non-food purposes puts the problem well: at a time when the price of oil is constantly rising and when gas and oil reserves are diminishing owing to the growing needs of developing countries, it is useful to make provision for alternative energy sources.
Biofuels, the development of which we have long supported, meets, although only partially, the needs of the agricultural economy: an improvement in the environment through the reduction in greenhouse gases, we are told, the production of renewable energy sources that foster energy independence, job creation in rural areas, the balancing of territories against rural desertification and the preparing of set-aside land for crops for non-food purposes.
Nonetheless, there remain some questions. How are we to achieve the ambitious goal of 5.75% of the market in 2010 for biofuels when France has as yet achieved only 1%? Moreover, if the price per barrel continues to rise, biofuels will become competitive and the problem of tax exemptions will become pointless, and if not, will the Member States accept a loss of revenue amounting to several hundreds of millions of euros? Finally, with the abolition of export refunds in 2013, decided on at the WTO, and the lowering of domestic support, cereal growers will turn more towards non-food production, which is not their main business.
– Mr President, there is no doubt that biomass belongs to the future of European energy supply. In supporting it, however, we must not repeat the mistakes of the past, by which I mean, primarily, that we have to give the market more of a chance.
For this reason, I ask that an EU internal market for biomass or long-term subsidies not be introduced immediately. We must not go back down the route of farm subsidies, only to realise a few years later that our well-meaning policy is incompatible with WTO requirements. Instead, we must recognise that rising oil prices make the cultivation of biomass interesting even without state support.
Only where the critical mass for market integration is lacking should political support be introduced, and then, support programmes must be for a limited period and on a decreasing basis, and progress must be permitted. Genetic engineering springs to mind: particularly in the case of energy crops, this has the potential to bring vital economic benefits in global competition.
Therefore, there are good free-market prospects for renewable raw materials in Europe. Politicians must supply the framework to enable this delicate plant to become a strong energy source.
Mr President, Commissioner, I too would like firstly to congratulate the rapporteur, Mr Parish, on the work he has done in the Committee on Agriculture and Rural Development.
The resolution that the European Parliament is going to issue today praises the Commission’s initiatives to promote non-food crops and, given their crucial importance, calls upon it to implement them as soon as possible.
Initiatives such as the biomass plan or the new legislation on biofuels are awaited with particular interest in depressed rural areas and those experiencing specific difficulties. For example, in my country, Spain, non-food crops are in fact seen as a genuine socio-economic solution for those areas which have already been affected by the reduction or disappearance of indigenous crops, as in the case of the recent COMs in cotton and beet.
In order for these crops to be a genuine alternative, however, we must guarantee their viability by means of a policy on prices and fiscal incentives.
The Commissioner is well aware that it is not just a question of offering solutions to farmers in difficulties. Through this new initiative, our environment will be improved as a result of the contribution of clean fuels. Business will be done, but at the same time we will be combating depopulation. In other words, we will all be winners.
I would therefore like to take this opportunity to ask the Commission whether it intends to listen to this Parliament and, as our resolution states, draw up a recommendation to the Member States on fiscal incentives and reductions of duties and taxes.
As we are all very well aware, an action of this type, which would not be legislative, would be of great assistance in terms of promoting the use of renewable energy and stimulate the cultivation of the raw materials that make it possible.
I believe that we must not miss this opportunity. The extremely important energy debate is opening up at a time when we are in the midst of discussions in this Parliament.
Mr President, the momentum building behind green energy, combined with the pressure on traditional agriculture, unite to offer agricultural production for non-food purposes as an alternative for some, as they consider necessary diversification.
EU-wide experiences of the use of biomass for producing energy, involving both renewable raw materials and organic farm waste, should be pooled so that the most viable initiatives can be replicated across Europe.
My government recently announced its intention to develop Northern Ireland as a centre of excellence in alternative energy. The EU should financially support that endeavour. Tax incentives, increased aid in respect of land use to grow energy crops, and the focused use of Structural Funds: all have a part to play.
Likewise, planning policies must help, not impede, progress. In my constituency, an anaerobic digestion plant was recently forced to close because of rigid and unnecessary planning restrictions. We clearly need a joined-up approach by various departments.
– I also wish to congratulate Mr Parish on his report, which I welcome. This extremely important initiative highlights a problem that all of us must endeavour to combat.
Firstly, I feel that crops for non-food purposes can make a significant contribution to Europe's energy sector, which is the subject of ongoing analysis. It is increasingly important to ensure energy security in the EU and greater autonomy in relation to the world outside the EU. I feel, in this regard, that the use of biofuels could make a positive contribution. Furthermore, I also believe that the promotion of crops for non-food purposes will be of great benefit from an agricultural point of view, especially with regard to energy crops, which could bring fresh hope for the future of European farming, and to the much-misunderstood CAP.
The search for alternatives to keep agriculture alive is of urgent importance, given the bleak future forecast for Europe’s food production, which faces competition from countries with fewer social and environmental concerns and where low cost production is permissible.
Mr President, on behalf of the new Member States, including Hungary, I would like to thank Mr Parish, who noticed that new Member States cannot receive financial assistance from EU sources for the cultivation of plants for energy purposes. Therefore, the request expressed in the report, that the European Commission eliminate the obstacles to plant cultivation for energy purposes in new Member States and facilitate assistance from the European Union, has particular importance.
Another very positive element is that according to the report, assistance must be granted outside of the SAPS system, independently of the ‘phasing in’ related to direct payments. The report of the European Parliament supports the interests of new Member States unequivocally, and therefore I ask Mrs Fischer Boel and the Commission to consider these proposals, because assistance for energy purposes is extremely important in the new Member States, too, in order to ensure jobs.
Mr President, the idea of promoting crops for non-food purposes is excellent and very timely. It is timely because, since joining the European Union, Polish farmers have experienced first-hand what limiting milk production or liquidating sugar production means, and that subsidy levels are not equal across the Union.
The production of biomass and bio fuels in particular will not only improve the state of the environment and increase employment in rural areas, but will also preserve human dignity by increasing the income of whole families. Rather than worrying about the falling price of porkers, farmers will be able to celebrate the rising fuel prices. Until now, farmers have protected us from the threat of hunger. Now they can save us from an energy crisis and breathe new life into the common agricultural policy.
– Mr President, Commissioner, ladies and gentlemen, I should like to start by offering my sincere thanks to our rapporteur, Mr Parish, who has done a very good job in producing this own-initiative report.
In view of current events, mixtures of all energy sources and the share of total energy demand accounted for by renewable energy are the most topical issues of the day. We must seize this opportunity in the interests of the widespread use of non-food crops. Following the agricultural reforms, farmers can cultivate energy crops on set-aside land, but alongside food production, which remains a priority.
This initial step must be followed up, however, which means that we need to strengthen research and development, extending to modern economic biotechnology. What are important are market-integration aids and concentration on competitiveness, which means that it is important to give the promotion of bioenergy from non-food crops, which makes sense from an ecological point of view, a basis that is economically viable in the long term. We still need more jobs in rural areas.
. Mr President, I would like to thank you once again for the valuable contribution that the European Parliament has been making to this very important area. I am very impressed with the overwhelming support that I have seen here in Parliament today.
We have a lot of work ahead of us. The year 2006 will be particularly challenging, with a number of key issues to be addressed: firstly, the biofuel targets in the context of the review of the Biofuels Directive; secondly, the possibility of increasing the blend of biofuels into conventional fuels – work is already under way to review the Fuel Quality Directive; and thirdly, the energy crop regime, which we will also review this year. All the different actions are set out in the biomass action plan and the biofuels strategy, which must be put on track this year. There is plenty to do and we are very dedicated. This is why we have set up a new unit in my department with special responsibility for biomass and biofuels.
We will also continue to find ways of encouraging the enormous economic, social and environmental potential of non-food applications, particularly those highlighted in the report.
I firmly believe that the whole economy stands to gain from the contribution which renewable bio-resources can make to ensuring a sustainable future for Europe.
The debate is closed.
The vote will take place today at 11 a.m.
The promotion of crop production for non-food purposes is a unique opportunity that can potentially bring considerable social, economic and environmental benefits for European farmers and rural economies. As a matter of fact, the report clearly highlights the potential offered by the developments and the investments in the non-food crops sector for farmers. Developing the non-food crops sector is very likely to have a positive impact on farmers that undergo the consequences of the sugar CMO reform. We should therefore support the development of this sector as it brings alternative productions for European farmers under competition pressure. Moreover, it is clear that supporting crop production for non-food purposes is in line with the targets set by the Lisbon and Gothenburg strategies for the development and use of renewable energies, as crop production for energy purposes brings a large potential in order to meet Union’s energy needs.
The next item is the vote.
Mr President, I should appreciate it if the President could speak a little more slowly, as the interpretation is not heard immediately.
I do, in fact, read the titles of reports more quickly when they are long and complicated. I hope that the interpreters, who have the same text in front of them, are able to follow.
Mr President, you may have an appointment somewhere else later on, I do not know, but we are here to do a job and to vote. You are going at such a furious pace that we cannot put our hands up in time in order to vote. Could you please slow down?
As regards my timetable, I can reassure you. I shall not be leaving Parliament before tomorrow morning so I have plenty of time. I am not sure that is the case for all Members.
Mr President, I should like to request a clarification, an addition. After
‘management expenditure for’
the following phrase:
‘any executive agency created or extended to administer this programme’
Are there any objections to this oral amendment?
Mr President, I wish to table an oral amendment with the intention of changing recital C. It is a matter of substituting the terms, which I will read out in English as that is the only version I have:
… ‘environmental protection’ by ‘environmental sustainability’ …
I believe these are the recognised terms. The text would then read as follows:
… ‘whereas there are three main objectives for EU energy policy: security of supply, competitiveness and environmental sustainability’.
Are there any objections to this oral amendment?
Mr President, I rise on a point of order under Rule 151 on inadmissibility of amendments. I would like you to rule that none of these amendments are admissible because at 10.45 a.m. this morning when we last checked, there was no voting list on the electronic system. We therefore do not have a voting list and we will be voting on something we cannot see. I would therefore respectfully ask you to move on to the next item of business and defer this until we have a proper voting list.
Ladies and gentlemen, the services say that the voting lists have been available since yesterday evening. Having said that, they were not necessarily in the place where you looked on Parliament’s web site, as they were moved because of the reorganisation of the site. Nonetheless, given what the services tell me, I do not see why I should act on your comment, as the voting lists were indeed available yesterday evening on the Internet.
Mr President, this is a minor amendment, aimed at making the text more precise: to change the word 'historically' to 'frequently'.
. Mr President, ladies and gentlemen, I would much prefer to keep the original text because the word ‘frequently’ clearly changes the meaning. I thank Mr Martínez Martínez for the amendment and I accept it.
Are there any objections to this oral amendment?
. Mr President, ladies and gentlemen, this House has provided a major impetus to the development of European political parties. We now have 10 party families, which shows the variety of our political culture. This report marks the start of a new stage that is to simplify the work of these parties.
European parties are a necessary part of European democracy, and we hope, above all, that the parties nominate top candidates for the office of Commission President before the next European elections, so that the public has the choice between personalities and programmes and is able to participate in deciding what kind of Europe it wants.
I should like to thank the party Chairman and Secretary-General for their important suggestions. This budget heading is one of the few for which Parliament itself is responsible, and so I would also thank the Bureau and the administration of this House for their truly good management of this delicate budget heading for the European parties. I would ask the House to adopt the report.
Mr President, could you tell us whether any Members of this House declared a financial interest before voting on the previous report?
To my knowledge, no Member has made a declaration.
I will remind you of the rule: we have a special register with which to declare once and for all any financial interests, thus obviating the need to declare any possible financial interests at every debate. Therefore, if you want to avoid any disagreement, complete the register properly.
Mr President, this is an oral amendment to replace the words ‘improving compatibility of school hours with working hours’ with ‘improving the compatibility of working hours with school hours’.
. Mr President, I would like to say that, as rapporteur, I initially did not think this made any difference to the text. Having looked at it, however, I think it does improve the text so, personally, I am in favour.
Are there any objections to this oral amendment?
That concludes the vote.
. Mr President, this report by Mr Brok is formally technical, but nevertheless very important. I voted in favour of adopting the report, and I believe that by adopting this agreement we in the European Parliament are showing our desire to strengthen our relations with the independent state of Israel, the only democratic country in the Middle East.
It is important that we in the European Parliament support countries where European values, such as democracy, human rights and the principles of the rule of law are in effect. Accordingly, Israel needs our undivided support.
I hope that this vote will send the signal that we in the European Parliament respect basic European values, and that we cannot permit cooperation or negotiations with the terrorist organisation Hamas, which has come to power in the Palestinian Autonomous Area. Before we can even talk about negotiations, Hamas must unambiguously 1) acknowledge Israel’s right to be a Jewish state, 2) cease all acts of terror, 3) give up its weapons, 4) refuse to support other violent groups, and 5) respect existing international agreements between Israel and the PA (Oslo Accords, the Roadmap, etc.).
I hope that the European Union will stand by its basic values. It is important to support independent, democratic Israel and its right to exist.
Mr President, people are starting to leave, so I shall be brief. Since I was unable to take the floor at the vote last week in Strasbourg, I should like to reiterate that it is important to separate the programmes for consumer protection and health from each other, even if the Commission did not give this a particularly positive assessment, because, ultimately, the two programmes have different legal bases, and hence consumer protection needs to be afforded in a different way.
Secondly, I should like to use this explanation of vote to reiterate that, generally speaking, attempting to create further EU agencies and thus spread the competences of the various authorities wider, hence decreasing transparency, is not an effective way to proceed. For this reason, I welcome the Thyssen report of the Committee on the Internal Market and Consumer Protection, which takes full account of this concern. Adopting the report today with the oral amendment on financing was a good solution.
. We voted in favour of this report, as it gives autonomy to the Consumer Protection Programme, in contrast with the Commission’s attempt to create one single programme also encompassing health.
Quite apart from this key difference, which we support, the report introduces significant improvements, in terms of the areas to be addressed, the overall amounts of money involved, and increased expenditure for the functioning of European consumer organisations representing consumer interests.
Although in some areas we would like to have gone further, we now hope that the Commission and the Council take on board Parliament’s position.
. I welcome the Community's Action Programme to set up a joint health and consumer protection programme. The Action Programme aims to deliver an opinion on the consumer protection aspect for the Committee on the Internal Market and Consumer Protection - the committee responsible.
It will do this by harmonising consumer protection throughout the single market, enabling citizens to move freely within the EU and buy goods with the same confidence as in their countries of origin.
By providing a better understanding of consumers and markets, this Action Programme protects citizens from risks and threats beyond the control of individuals. I am also particularly in favour of this Action Programme as it will put health and consumer issues at the centre of policy-making in the EU.
.I should like to congratulate Mrs Thyssen, who has done an excellent piece of work. I thank her all the more because she has been willing to incorporate the amendments that I had tabled concerning relations between consumers and craft enterprises.
Craft workers play a vital role everyday in terms of giving information and advice to consumers, with whom they are in direct contact.
I am also satisfied that the two programmes have been kept separate: health and consumer protection. These policies are of equal importance to people, and each of the programmes can only be reinforced by this.
Nevertheless, I am still extremely worried about the Council’s proposals concerning the Community’s budget for 2007 to 2013, which would lead in a few years time to a drastic reduction in the current policy for consumer protection at European level. It is unthinkable that this budget should be reduced to EUR 5 million a year in 2009, that is to say one cent a year for each European consumer. This is by no means enough to finance a consumer protection policy worthy of the name and, moreover, of fundamental importance to people’s daily lives.
Nonetheless, I am voting in favour of this report.
Mr President, I am including the Parish report when I say that there are three things that Europe needs to secure its future: firstly, a healthy environment, particularly in terms of air, water and soil; secondly, healthy food and enough of it; and, thirdly, energy.
Rural areas are capable of offering us all these three things in sufficient measure and independently of external sources, on which we would only become reliant. In this respect, it was disastrous when, a few months ago, in this Chamber, Tony Blair defamed farmers in Europe, in particular, as backward-looking. Every cent that we invest in agriculture and in rural areas is an investment in the future of Europe. These are three vital fields, which are full of innovation and future prospects.
The key to securing Europe’s future – and this is a revolutionary development of which we have yet to take nearly enough account – lies to an ever-increasing extent in our rural areas and rural, decentralised structures.
Mr President, I would like to propose a calculation justifying why I voted in favour of nuclear power. If emissions in the EU are cut by approximately 100 million tonnes of carbon dioxide in the first phase of emissions trading, the market price in terms of emissions permits will be 2.5 billion a year at current prices. A cautious estimate is that the price of electricity in the European wholesale electricity market could rise on average by EUR 10 per megawatt-hour as a result of emissions trading.
Since electricity consumption in the EU stands at approximately 3 000 terawatt-hours a year, the costs of emissions trading in the wholesale electricity market will be around EUR 30 billion a year. One option which goes against the principle of the market would be to tax electricity. I am not suggesting that, but I do propose a thought experiment. If emissions trading were replaced with a tax on electricity and the revenue were used for genuine investment in emissions reduction, the 30 billion or so a year could be used as investment aid to build up a huge amount of capacity, which would remove the need for fossil fuels.
Nuclear power is an example of a form of emission-free energy which the electricity market does not support, and which in fact is not really needed either, unlike many other forms of energy. If you imagine, however, that an investment of 3 billion would result in cuts of approximately 10 million tonnes of carbon dioxide through the use of nuclear power, the 30 billion would in fact result in that annual cut in emissions through the construction of nuclear power plants, with the difference that the electricity produced could still be sold.
.I voted in favour of the joint resolution submitted by four political groups on the security of energy supply in the European Union. The issue of energy is going to become crucial in a post-oil age as far as guaranteeing environmentally-friendly economic development and social progress is concerned. The fact that nuclear power is no longer a taboo subject is a positive development, and I am delighted that sustainable energy sources have been highlighted, together with the urgent need for research and development programmes to gather pace in this area. I regret that the idea of introducing a Community tool to control oil prices has not been taken up. In this motion for a resolution, it is not a question of opposing the increase in oil prices, which is unavoidable, but rather of softening the brutal effects of such an increase by making it an annual one. Finally, it is very important that the European Council draft a clear policy in this sector which, it must be pointed out, is not the responsibility of Europe, and this so as not to give false hope to our fellow citizens who, if they were not satisfied, would once again turn against the European ideal.
. The PPE-DE Group has decided to abstain on paragraphs 10, 22, 27 and 29 not because we have objections to the content, but because these paragraphs were clearly defined as originated by the Verts/ALE Group.
That group regularly abuses the process of negotiating joint motions. Until the last moment they skilfully obtain the insertion of several paragraphs coming from their own resolution and the deletion of text they dislike, but at the end they refuse to sign the joint resolution, for some spurious reason such as one word in the text being unacceptable for the Greens.
Compromise means giving and taking on both sides and at the end accepting something that is not exactly what you originally wanted.
The PPE-DE Group believes that if the Verts/ALE Group wants to play its role in a democratic and fair way it has to play the game.
. As the resolution says, the import dependency for energy of the 25 EU Member States is extremely high – 48% in 2002, potentially rising to 71% in 2030 if no additional measures are taken.
Some of the figures paint a very clear picture:
- 76.6% of EU demand for oil, 53% of demand for gas, 35.4% for coal and almost 100% for uranium and uranium products is met from imports;
- EU-25 gross electricity generation is as follows: 31% nuclear, 25% solid fuel (predominantly coal), 18% gas, 14% renewable energy sources and 5% oil;
- final energy use in the EU-25 was 28% in the industrial sector, 31% for transport and 41% in buildings.
It is therefore clear that measures must be taken to strengthen cooperation, research, public policies and appropriate investments, if we are to reduce the Member States’ dependency and to increase energy efficiency. There are a number of proposals in the resolution to which we object, namely the prominence given to the liberalisation of the sector, to competition, and to the internal energy market. This path can only serve to strengthen the economic and financial groups, and will not lead to any improvement for the economically weakest countries and the people who live there.
.We are partly in agreement with the statements made in this resolution: concern about our countries’ dependency on energy, and its possible economic and social consequences; and the need to promote local renewable energy sources that are more environmentally friendly, to invest in energy efficiency or to research new ways of saving energy. There is, however, a lack of attention paid to the predicted exhaustion of world fossil fuel resources.
On the other hand, we do not agree with the role that the Commission has bestowed upon itself in the energy sector, a role that is not in the Treaties, that even your European Constitution reduced to a reaffirmation of the existing situation, but which this Parliament wishes to develop.
The liberalisation of the market for gas and electricity only results in an increase in the price of energy for the consumer, disruptions in supply and a general move towards the merging of businesses. Even my country, in which almost 90% of the electricity production comes from nuclear power or from sustainable energy sources, and which traditionally produces a surplus, is now encountering these problems. Thanks to Brussels!
The market principle alone is not compatible with the pursuit of national strategic objectives or the safeguarding of a country’s vital interests. The Member States must remain the only masters of their own energy policy.
. I voted for this resolution because as a London MEP I believe that recently published energy sector inquiries found that some continental firms have been guilty of price fixing. It is this kind of price fixing and long-term contracts which have led to disparities between London and continental gas prices. I want the European Commission to respond to this robustly. I am also concerned about key issues of fuel poverty in my constituency not covered in this resolution.
. The Commission’s Green Paper on a European Strategy for Sustainable, Competitive and Secure Energy makes an accurate analysis of the energy supply problems that have recently come to light.
What we can refer to as the ‘energy question’ is the expected result of economic progress, coupled with the restricted production and processing capacity of traditional energy sources. The most serious problem is that these elements of the equation are very difficult to change. The economic growth of giants such as Brazil, Russia, India and China is a predictable and, fortunately, incontrovertible fact. Furthermore, even if there is some increase in the production and processing capacity – assuming that the capacity of refineries is resolved in time – the finite nature of these resources is also irreversible. I should also like to say that I have major doubts as to the immediate effectiveness of reducing consumption, unless this process can be extended to the production of goods, equipment, transport and buildings.
I also feel that this debate can only be realistic if nuclear energy can be included in the debate alongside renewable energy.
Lastly, I endorse the Green Paper, and the resolution, especially as it introduces the issue of security into the debate.
Mr President, anyone who has ever flown over Africa in daylight knows how much the Democratic Republic of Congo is its geostrategic heart. For this reason, we have to attempt to secure democracy and stability there.
However, the present critical discussion of this issue should be seen as a last warning sign that the necessary structures should be created at long last, including to safeguard Europe’s own interests in a neighbouring continent of such great strategic importance. We are rightly making policy in other continents, we are taking responsibility for peace and freedom, but we are not managing to provide the instruments that are needed. We need a European army at long last, a professional army, to supplement our conscript and other armies. The national armies must continue to undertake domestic defence, but, largely, we are still lacking the instruments to intervene in other continents. We are risking taking on too much, and so I say ‘yes’ to this deployment. However, we must take this as a serious warning to make sure our common foreign and security policy also has the necessary instruments for peacekeeping at its disposal at long last.
The current situation in the Democratic Republic of Congo is very worrying. For a long time, the country has suffered great instability, which has led to famine, brutality towards civilians and a very serious situation in the whole of the Great Lake region. We are, however, encouraged by the fact that elections are now being organised.
We in the June List are strongly opposed to the mission in the Democratic Republic of Congo being used further to strengthen the EU’s common foreign and security policy.
The situation in the Democratic Republic of Congo must be resolved, but not through the deployment of a joint EU force. It is up to each Member State to decide, at the request of the UN, whether or not troops are to be deployed.
We have thus voted against the resolution.
. Africa is a most appetising fruit. The main capitalist powers seek to dominate it and exploit its immense resources. This is evidenced by the increase in the presence on the continent, and the number of operations and military bases, of the USA, France, the UK and Germany.
Military action in the Democratic Republic of Congo is steeped in this approach and paves the way for further military operations in the future. Let us not forget that this is the second intervention under the ‘EU' umbrella in the country, following 'Artemis’, with French troops, in 2003.
The major powers in the EU, namely France and Germany, with the support of the Portuguese Government have failed to promote the end of the illegal exploitation of natural resources – in which companies from EU countries have been involved – and the end of external meddling in the country; have failed to respond to requests for humanitarian aid from the United Nations; and have failed to promote and provide financial support for the disarmament and socio-economic development process, thereby ensuring that it is the local population that uses and benefits from the natural resources in the country. Instead, they have sent more troops to a country in which more than 15 000 troops are already stationed as part of the Mission in the Democratic Republic of Congo (MONUC). Hence our vote against.
– The EU decision to send the military forces of the Euro-army to the Democratic Republic of Congo relates to competition between the imperialist forces to control the markets and the wealth-producing resources of the Congo and Africa in general, which has paid for this policy with millions of lives.
The mantle of safeguarding peace and the electoral process is being used by the ΕU to cover the real objectives and create a situation of fait accompli for future interventions.
Moreover, this Euro-army mission constitutes the first application of the reactionary UN reform, the aim of which is to integrate regional organisations (ΝΑΤΟ, Euro-army) into UN mechanisms, in order to 'legalise' imperialist interventions.
It is no coincidence that the resolution refers to the need to reconstruct the Democratic Republic of Congo in accordance with the Iraqi standard for which provision is made in the 60th anniversary UN declaration.
The second organised military mission of the Euro-army after Bosnia also demonstrates its aggressive, interventionist character.
The peoples of the Congo and of Africa do not need 'international protectors' who are in any case responsible for the wars and the desperate situation they are in.
. British Conservatives are opposed to EU involvement in military activities, which are an aspect of EU political integration, produce no additional military capabilities and undermine established military alliances. There is a tragedy brewing in the Congo, but the proposed international deployments do not address this. The EU is neither designed nor equipped to handle such matters from a military standpoint. Nor should it be. The EU has not even been able to fulfil its meagre security obligations to Sudan, where it insisted on a role when NATO was already committed. There have been two EU civil missions in the Congo and it is not clear what the mandate of any EU military mission would now be. The Congolese Government has not requested it. Clearly this exercise is cosmetic, designed more to publicise the EU label than to overcome the Congo's problems. The EU should respond to UN requests through use of its political, humanitarian, electoral observation and development assistance tools. Depending on the context, these matters should be the responsibility of nations, NATO or the UN. British Conservatives are supportive of the UN in its many difficult tasks but not of EU military adventures. We therefore voted against the resolution.
Mr President, ladies and gentlemen, I am delighted to explain why I voted in favour of Mr Leinen’s report on the regulation of European political parties and on their funding. When, in Italy, I cry out ‘Pensioners, take a stand!’ all the pensioners fall in behind me, and young people do so together with the pensioners, because they believe in the Pensioners’ Party, of which I am the leader.
I am sure that, if I cried out ‘Pensioners, take a stand!’ in the 25 languages of the European Union, pensioners from the other 24 EU Member States would also support me because the European political party goes right to the heart of the population. I am absolutely certain that we will create Europe when we have created the European parties, just as the Pensioners’ Party is creating the European Pensioners’ Party. Pensioners, take a stand!
Mr President, running through the Leinen report is the belief that fully-fledged European political parties are necessary, because they truly benefit democracy at European level.
I think that it would be no exaggeration to say that the opposite is the case. The unbridled increase in scale of the decision-making process in a Europe which should, mark well, consist of very different and very definitely sovereign Member States, is the surest way of reducing democracy and making decision-making even less transparent by introducing bureaucracy that is virtually impossible to monitor, something of which there are many examples these days, by the way. Just think of the totalitarian way in which this Parliament is dealing with the rejection of the European Constitution in democratic referendums in France and the Netherlands.
The intention is, then, that the European political parties should serve the purpose of siphoning off yet more piles of money from the taxpayer and give even more of it to political parties, but only, that is, to the politically correct ones. It follows that when Europe talks about democracy, we do well to watch our step.
Mr President, whilst I would disagree with the previous speaker and say that also at European level we need political parties to offer choice to citizens, I should like to place on record that I disagree with one of the suggestions that has been floated in the context of the Leinen report, namely that we should have European-level lists for elections to the European Parliament. Such a proposal would, for a start, need an amendment to the Treaties to be made now, while we are still in a period of reflection about what to do as regards Treaty amendment.
I also think it is not necessary. There is a risk that such lists might place the Members elected through them further away from citizens than those who are elected in the regions, as most of us are. Where we could explore a useful way of linking the European elections to the idea of choice for citizens, is by taking up the idea that our rapporteur made just a few minutes ago, namely that each European political party should name its candidate for President of the Commission. That would make a link between the vote for a parliament and the resultant composition of the executive that people are indeed used to when they vote in national elections in European countries.
It is important for us to have political parties at European level. They play an important role in disseminating political information and knowledge of European policy, as well as in promoting democratic values and creating a European consciousness. We do not, however, believe that the EU should decide on how membership, lists and nominations are to be dealt with. It must be up to each party to lay down rules concerning the ways in which they wish to handle issues such as these.
. Our vote against is consistent with our position on Europe’s political parties. Given the enormous chasm between the citizens and the European institutions, the solution is not to set up more European parties or to increase the funding of those already in existence. Each national party must retain the ability to organise itself autonomously, not least with regard to its relations with the Union and Parliament.
In order to encourage the citizens to become more involved in politics at Community level, what is needed is a complete sea change away from neoliberal policies, the end of the Stability and Growth Pact, the withdrawal of the so-called Bolkestein Directive, and the replacement of the Lisbon Strategy with a strategy characterised by solidarity, sustainable development and social cohesion. What is needed is more high-quality jobs with rights, better public services, more employment-generating investment and greater social inclusion, along with fairer distribution of wealth.
.The European political parties are merely extremely lucrative organisations. The basic points in this report amount to a demand for them to have more money and more freedom in how they use it, as well as more status and a tax exemption system. For what purpose though? Just to exist and to meet, for the moment.
Since the aim is to give these parties a monopoly to spread the good word of Europeism. Their creation depends, moreover, on some unacceptable certificate of European ‘right-thinking’ bestowed by this institution, based on the programmes that they are required to submit to its authorities. We know too that you would like at least some of the seats in this Parliament to be reserved for those elected from lists drawn up at European level, lists that could only be presented by European parties. The ultimate outcome for you would be if they were authorised to participate as such in national and local ballots, thereby allowing unacceptable political meddling at all levels of decision making in the Member States.
Democracy consists of allowing nations to govern themselves or to choose representatives to defend their interests within decision-making authorities, parliaments or governments. Imposing artificial entities that are representative only of themselves and subject to the ideology of Brussels is anything but democracy.
We oppose the subsidised system now being developed for European political parties. Parties must be constructed from the bottom up by the parties in the Member States. If these parties find no justification for increasing their appropriations to their European parties, it may be questioned whether there really is a need for European political parties to exist. We object to setting up parties at EU level that are heavily subsidised by EU taxpayers.
We are therefore voting against this report.
. Today, nearly 85% of the members of this Parliament have agreed to an increase in subsidies that benefit their own political parties and to soften up the rules on how this money can be spent. Moreover, the current budget of EUR 8.4 million that was spent last year on subsidies for European parties will be further increased, and those parties will be allowed to put these subsidies aside if they fail to spend them within the space of one year.
In many cases, politicians develop a logic all of their own, quite independently of their electorate. That was the case in the failed proposal for a European Constitution and this is even more the case in subsidies of this kind. Initially, funds voted by Parliament were used, illegally for cooperation at European level between political parties. On 18 June 2003, I voted against legalisation of this abuse, and today, I am voting against a further expansion. Whether national parties want to unite in European parties is up to them, but I cannot see why they should not fund some things themselves. The fact that they are now demanding an increase in subsidies and more flexible rules that apply to those subsidies, creates the impression that politicians are more concerned about the interests of their own groups than those of their electorate.
– The Kommounistiko Komma Elladas opposes the EU decision to create European political parties which it wants to control and use to defend or promote a one-way street in Europe.
The report promotes the upgrading of their role and makes the funding system more flexible, so that they can be used as part of the brain-washing mechanism in preparation for the Euro-Constitution and its policy, in order to break grass-roots opposition.
Within the framework of the so-called 'European communications policy', in other words of the ideological attack by capital, and making use of the 'phase of reflection’, it mobilises initiatives, regional authorities, NGOs, the media, journalists and political parties in favour of a one-way street in Europe for the purposes of propaganda and in order to resurrect the Euro-Constitution and raise the 'low stock' of the ΕU in the eyes of the workers of Europe.
Particular importance is attached to young people, by strengthening the 'European parties' in order to create European youth organisations.
At the same time, it safeguards absolute control and the lack of independence of these parties, up to the point of defining their internal rules of procedure.
We are voting against the report, refusing any declaration of loyalty to the imperialist alliance of capital, the ΕU, and we call for opposition, insubordination and disobedience.
Mr President, ladies and gentlemen, before boarding my flight yesterday to come to Brussels today, I shouted out ‘Pensioners, take a stand!’, as I always do. I turned around and saw that elderly people and young people were following me because, in the Pensioners’ Party, everyone works together, whether old or young.
The report by Mr Bushill-Matthews – whom I thank for his customary diligence – rightly talks about solidarity between the generations. Mr President, everyone – young people and pensioners alike – has asked me the following question, which is one that I also ask myself: should it be the elderly who provide for the young or, on the contrary, should it be the young who provide for the elderly? Undoubtedly it is the elderly that, after having given their entire lives to society and to everyone in it, are supposed, even as senior citizens, to hand over their pensions to young people. I believe that the governments of the 25 EU Member States would like this to happen, but are we really sure that it would be the best solution? Might not a better solution be for young people to finally give elderly people the recognition that they deserve? Long live pensioners!
Mr President, I have abstained from the vote on the present Bushill-Matthews report because I disagree with some of its recommendations.
Recital 70 on immigration policy springs to mind, although I have to confess, incidentally, that even this recital contains a phrase that is remarkably nuanced for this House.
Admittedly, this report is actually relatively even-handed and, if nothing else, has the merit of once again placing the demographic problem of Europe on the agenda. What I do not find in this report, though, is the conclusion that very many parents today still opt voluntarily in favour of staying at home and decide in favour of the family, and that probably many more people would take that option should this be made financially viable by the government.
In this connection, my group has for a long time argued in favour of fully-fledged parent wages, including social security and accrual of pension rights for the parent staying at home and looking after under-age children. I am convinced that this measure could also go a long way towards providing an answer to the enormous demographic challenge which we are currently facing.
Mr President, singles are praised in the contemporary media as the measure of all things. Families with several children are virtually seen as antisocial. Yet the higher the proportion of childless people today, the more young people will, in turn, want to remain childless. In my opinion, the parents of tomorrow need to grow up with children to be able to appreciate them. Therefore, we have to step up action to put the contemporary image of the family straight.
If we want to avoid a scenario where, in cities, the traditional family only exists among immigrants, I believe that we need to increasingly orient the promotion of the family towards the indigenous population of Europe, too.
Another important starting point, of course, is the reconciliation of family and career. It is no coincidence that those countries that have succeeded in this have higher birth rates.
We voted in favour of the report on demographic challenges and solidarity between the generations. However, we voted against the wording to the effect that increased taxes designed to fund social security offer a less sustainable solution in the long term. Moreover, we interpret an increase in the retirement age as an increase in the actual, rather than the statutory, retirement age. Because the wording was insufficiently clear on this point, we were unable to support it. Nor do we support the European Parliament’s calling on the Member States and private companies to break the link between higher ages and higher wage levels.
The Swedish Conservatives have today chosen to abstain from voting in the vote on demographic challenges and solidarity between the generations.
Even though the report puts forward many relevant proposals, we cannot support it. The reason is that it concerns issues that fall within the Member States’ areas of competence.
.I voted in favour of Mr Bushill-Matthews’ report on demographic challenges and solidarity between the generations.
The facts are there and are irrefutable: Europe is growing older. In my country, the equation is a simple one: since we live under a system of redistribution for the payment of statutory pensions, whereby each generation of working people pays for the pensions of the generation that has gone before it, that means, in very practical terms, that fewer working people will have to fund the retirement and health care of a greater number of pensioners, who will be living longer and longer.
If nothing is done, either future generations will have to bear much heavier costs to the detriment of their own standard of living, or, if they were to refuse to do so, tomorrow’s pensioners would find themselves reduced progressively to a subsistence standard of living and to the rationing of health care.
On the face of it, neither of these possibilities is acceptable. Neither will be accepted in any case. We have to find other ways, and urgently; all the countries of the European Union are faced with this challenge. It is the duty of a democracy to look ahead for an answer to challenges that it knows are unavoidable. We owe it to the future generations of Europeans.
. I welcome this report which is a response to the trends resulting in demographic changes.
According to the Commission, in order to face up to demographic change, Europe should pursue three essential priorities: a return to demographic growth, ensuring a balance between the generations, and 'finding new bridges between the stages of life'.
In our society, it is more important than ever that we confront our demographic challenges and harness the knowledge of our older citizens to the best of our ability.
. From China to Europe, passing through Russia, not to mention Africa, a huge demographic problem is emerging. The world is growing older. What is worse, in some countries of Europe, the population is declining or is going to decline, as in Germany or Russia.
The demographic consequences are well-known: increases in expenditure on health and pensions, the need for millions of jobs providing personal care and a shortage of staff resulting in a migration influx, which has the psychological effect of pushing societies towards cautious, do nothing attitudes and Malthusian ‘no future’ policies, of which the ‘austerity budget pact’ has been the expression since Maastricht.
In other words, who is going to pay the taxes to finance this situation? The Gods of the stadium or old people on their last legs?
Of course, family policies will endeavour to create contributors and contributions. While we wait, however, for the increase in the birth rate and, hence, new workers, in the vacuum of the next 20 years unfolding before us, the Belgian, Dutch or Swiss laws on euthanasia, dressed up as the right to choose one’s own death, demonstrate the ‘Journey to the End of the Night’ that the policies, especially in Europe, have begun.
. Europe is facing an unprecedented demographic problem.
In 2030, the EU will have 18 million fewer young people than at the moment, and in 2050, it will have 60 million fewer inhabitants. Between 2005 and 2030, there will be a 52.3% increase in the number of people over 65 (40 million more), whereas there will be a 6.8% drop in the 15 to 64 age group (21 million fewer). The proportion of inactive people (the young, the elderly and other dependent persons) in relation to people of working age will rise from 49% in 2005 to 66% in 2030.
These developments can be put down to two factors: firstly, people are living longer and, secondly, the birth rate has dropped. Average life expectancy for 60 year olds has risen by five years since 1960 for women, and almost four years for men, meaning that the number of over 80 year olds will grow by 180% by 2050, whereas the birth rate has been falling. The number of children per woman in 2003 was 1.48, whilst at least 2.1 children per woman would be required to maintain the population level.
Mindful of the consequences of these factors on prosperity, standards of living and relations between the generations, I voted for this report.
Mr President, I strongly support the maximal development of bioenergy, but when we talk about promoting the cultivation of non-food crops in connection with self-sufficiency in energy, we need to point out that liquid biofuels are by no means cost-effective. Also, the EU cannot even produce enough biofuels to meet the targets set out in the biofuel directive.
I think it is important to call things by their right name in order to prevent a situation where, unnoticed by us, the Directorate-General for Agriculture starts managing EU energy policy. This will therefore be about subsidies for agriculture, not carbon dioxide efficiency or self-sufficiency in energy, as long as the costs of liquid biofuels are clearly greater than those for the conventional fuels they are expected to replace, or while the fossil energy used to manufacture them is greater than what is obtained from them. That is how things stand, especially with Nordic field-based energy.
Consequently, an increase in the use of biofuels would raise both EU energy costs and the price of food. That would inevitably impact on the EU’s competitiveness. With liquid biofuels, we need an honest life cycle analysis, which would be undertaken by an independent, impartial agency.
. Mr President, I support the Parish report.
Remember, colleagues, that using sugar as raw material, Brazil is the world’s ethanol superpower, with an interesting ownership of the sector – not all Brazilian.
I am deeply disappointed and saddened by the decision to close the last sugar factory in Ireland. Hundreds of jobs will be lost. This is a cruel blow for all those who faithfully served the industry for generations. The Commission’s decision to reform the sugar industry and to cut the supports it paid to growers never favoured the Irish sugar industry. We must now ensure that those who served the sugar industry loyally for many years receive equitable compensation.
The whole area of growing alternative crops which may be used among other things for the production of bioethanol must now be given serious consideration and support at both EU and national level, particularly for the sugar beet sector.
Biofuels offer excellent new opportunities and can utilise the expertise notably of Irish tillage farmers. Biofuels will contribute to Europe’s energy self-sufficiency, at a time of rising oil prices and in light of the recent controversy over gas supplies from Russia.
We have voted in favour of the report on the promotion of crops for non-food purposes because we think it is a good idea for farmers to plant crops other than the traditional ones when the latter no longer pay their way. Technological development is important where alternative forms of energy are concerned, and we are also aware of the opportunities provided by the restructuring of agricultural policy.
We do not, however, believe that a transition to energy crops should be allowed to slow down the phasing-out of the common agricultural policy. It is important for these new products to be developed and to thrive in a free market without subsidies. To the extent that it is provided at all, temporary aid should be targeted not at subsidised production but at infrastructural measures designed to get activities up and running.
.On the occasion of the adoption of this report, which I supported, I would like to mention the recent developments in the field of bioenergy in Belgium. In addition to microeconomic projects relating to the use of biofuels in farming, large-scale industrial projects are finally emerging in my country, and I am delighted. As regards production, six major projects are currently under way, the two most important ones being situated in Ghent (biodiesel sector) and in Wanze (bioethanol sector).
What is more, the programme for tax exemption for biofuels, adopted by Belgium and approved by the European Commission, fixes, in the case of biodiesel, the ratio of the mixture with traditional diesel at 3.37% for 2006 and at 4.29% for 2007. For bioethanol, the mixture has been fixed at 7%. At this rate, we might even achieve the objective recommended in Directive 2003/30, namely that 5.75% of all fuel sold should be ‘green’ by 2010.
To this end, the Parish report calls for these targets to be made compulsory. The utilisation for energy purposes of agricultural products, which is both a real opportunity for the future for our farmers and environmentally friendly, indeed deserves restrictive targets to be set, especially if they are reasonable.
. The rapporteur says, and we agree, that ‘the production of renewable raw materials and the use of organic waste can contribute to the improvement of the environment, the sustainable production of energy, employment and regional balance, while playing a role in rendering multifunctional agriculture more diverse and self-sufficient’.
Nevertheless, we feel that attention should be drawn to existing capacities as regards alternative energy, and the existing relationship between energy, the environment and farming within the framework of sustainable development. This will ultimately benefit the citizens and their quality of life, as well as the economic sectors involved.
We feel, however, that an appropriate balance must be struck between food crops and energy crops, so as to ensure that food sovereignty and safety are not put in jeopardy.
The production of crops for non-food purposes is not protected by the CAP, given that aid is less than EUR 80 per hectare per year, and the rapporteur calls for steps to be taken to put an end to public aid. This measure would render such production dependent on the energy industry and the rules of the World Trade Organisation (WTO). Hence my abstention.
. I welcome in principle this report by my colleague Neil Parish on the promotion of crops for non-food purposes. While these techniques will not solve our energy problems, they can make a small but significant contribution. Fast-growing willows and poplars can be used, as I saw some years ago in Austria, to provide small-scale heat and electricity supply in remote, isolated areas. Oil-seed rape and wheat can be used in the production of biofuels whether diesel or petrol and save on CO2 release. Yet one warning: the schemes must be part of the solution, not the problem. Where they make economic, environmental and energy sense, I will support them, when they merely maintain agricultural expenditure at the expense of common sense, I will not.
The report is just the European Parliament’s own take on the matter concerned and involves no legislative procedure. It looks towards further extending the existing common agricultural policy within the field of energy crops. There is a lot more to be said in the debate about energy crops.
We have chosen to vote against the report.
. The report on the promotion of crops for non-food purposes is extremely timely given the rapidly declining reserve of fossil fuels. The cultivation of biomass, for example, can contribute efficiently in decreasing the greenhouse effect, which is primarily caused by CO2, by buffering the CO2 emission.
I am in favour of the promotion of renewable energy through the production of crops. Several current technologies, such as energy derived from biomass, are economically viable and competitive and will, in turn, open up new markets for farmers in the European Union, thus stimulating economic, social and environmental growth.
I declare the session of the European Parliament adjourned.